Exhibit 10.1

 

SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

dated as of April 18, 2011

 

by and among

 

BANK OF AMERICA, N.A., as Agent,

 

The Financial Institutions From Time To Time
A Party Hereto, as Lenders,

 

AMCON DISTRIBUTING COMPANY,

CHAMBERLIN NATURAL FOODS, INC.,

 

and

 

HEALTH FOOD ASSOCIATES, INC.,

 

as the Borrowers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

DEFINITIONS

1

2.

LOANS

11

 

(a)

Revolving Loans

11

 

(b)

Repayments

15

 

(c)

Notes

16

 

(d)

Borrower Representative

16

3.

LETTERS OF CREDIT

17

 

(a)

General Terms

17

 

(b)

Requests for Letters of Credit

17

 

(c)

Obligations Absolute

17

 

(d)

Expiration Dates of Letters of Credit

18

 

(e)

Participation

18

4.

INTEREST, FEES AND CHARGES

18

 

(a)

Interest Rate

18

 

(b)

Other LIBOR Provisions

19

 

(c)

Fees And Charges

21

 

(d)

Maximum Interest

22

5.

COLLATERAL

23

 

(a)

Grant of Security Interest to Agent

23

 

(b)

Other Security

23

 

(c)

Possessory Collateral

23

 

(d)

Electronic Chattel Paper

24

 

(e)

Release of Subsidiary Borrower Liens

24

6.

PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN

24

7.

POSSESSION OF COLLATERAL AND RELATED MATTERS

24

8.

COLLECTIONS

25

9.

COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES

27

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

(a)

Daily Reports

27

 

(b)

Monthly Reports

27

 

(c)

Financial Statements

27

 

(d)

Annual Projections

28

 

(e)

Explanation of Budgets and Projections

28

 

(f)

Public Reporting

28

 

(g)

Other Information

28

10.

TERMINATION; AUTOMATIC RENEWAL

28

11.

REPRESENTATIONS AND WARRANTIES

29

 

(a)

Financial Statements and Other Information

29

 

(b)

Locations

29

 

(c)

Loans by Borrower

30

 

(d)

Accounts and Inventory

30

 

(e)

Liens

30

 

(f)

Organization, Authority and No Conflict

30

 

(g)

Litigation

31

 

(h)

Compliance with Laws and Maintenance of Permits

31

 

(j)

Names and Trade Names

31

 

(k)

Equipment

31

 

(l)

Enforceability

31

 

(m)

Solvency

31

 

(n)

Indebtedness

32

 

(o)

Margin Security and Use of Proceeds

32

 

(p)

Parent, Subsidiaries and Affiliates

32

 

(q)

No Defaults

32

 

(r)

Employee Matters

32

 

(s)

Intellectual Property

32

 

(t)

Environmental Matters

32

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

(u)

ERISA Matters

33

12.

AFFIRMATIVE COVENANTS

33

 

(a)

Maintenance of Records

33

 

(b)

Notices

33

 

(c)

Compliance with Laws and Maintenance of Permits

34

 

(d)

Inspection and Audits

34

 

(e)

Insurance

35

 

(f)

Collateral

36

 

(g)

Use of Proceeds

36

 

(h)

Taxes

36

 

(i)

Intellectual Property

37

 

(j)

Checking Accounts and Cash Management Services

37

 

(k)

Patriot Act, Bank Secrecy Act and Office of Foreign Assets Control

37

13.

NEGATIVE COVENANTS

37

 

(a)

Guaranties

37

 

(b)

Indebtedness

38

 

(c)

Liens

38

 

(d)

Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside the
Ordinary Course of Business

38

 

(e)

Dividends and Distributions

40

 

(f)

Investments; Loans; Transfers

40

 

(g)

Fundamental Changes, Line of Business

40

 

(h)

Equipment

40

 

(i)

Affiliate Transactions

41

 

(j)

Settling of Accounts

41

14.

FINANCIAL COVENANTS

41

 

(a)

Fixed Charge Coverage Ratio

41

15.

DEFAULT

41

 

(a)

Payment

41

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

(b)

Breach of this Agreement and the Other Agreements

41

 

(c)

Breaches of Other Obligations

41

 

(d)

Breach of Representations and Warranties

42

 

(e)

Loss of Collateral

42

 

(f)

Levy, Seizure or Attachment

42

 

(g)

Bankruptcy or Similar Proceedings

42

 

(h)

Appointment of Receiver

42

 

(i)

Judgment

42

 

(j)

Death or Dissolution of Obligor

42

 

(k)

Default or Revocation of Guaranty

43

 

(l)

Criminal Proceedings

43

 

(m)

Change of Control

43

16.

REMEDIES UPON AN EVENT OF DEFAULT

43

17.

CONDITIONS PRECEDENT

44

18.

JOINT AND SEVERAL LIABILITY

44

19.

SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT OF PAYMENTS

46

20.

AGENT

47

 

(a)

Appointment of Agent

47

 

(b)

Nature of Duties of Agent

47

 

(c)

Lack of Reliance on Agent

48

 

(d)

Certain Rights of Agent

48

 

(e)

Reliance by Agent

48

 

(f)

Indemnification of Agent

49

 

(g)

Agent in its Individual Capacity

49

 

(h)

Holders of Notes

49

 

(i)

Successor Agent

49

 

(j)

Collateral Matters

50

 

(k)

Actions with Respect to Defaults

51

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

(l)

Delivery of Information

52

 

(m)

Demand

52

 

(n)

Notice of Default

52

21.

ASSIGNABILITY

52

22.

AMENDMENTS, ETC.

54

23.

NONLIABILITY OF AGENT AND LENDERS

55

24.

INDEMNIFICATION

55

25.

NOTICE

56

26.

CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION

56

27.

HEADINGS OF SUBDIVISIONS

57

28.

POWER OF ATTORNEY

57

29.

CONFIDENTIALITY

57

30.

COUNTERPARTS

58

31.

ELECTRONIC SUBMISSIONS

58

32.

EFFECT OF AMENDMENT AND RESTATEMENT

58

33.

WAIVER OF JURY TRIAL; OTHER WAIVERS

59

34.

AMENDMENT AND RESTATEMENT

60

 

Exhibits and Schedules

 

 

EXHIBIT A

Business and Collateral Locations

EXHIBIT B

Compliance Certificate

EXHIBIT C

Commercial Tort Claims

EXHIBIT D

Form of Assignment and Acceptance Agreement

 

 

SCHEDULE 1

Permitted Liens

SCHEDULE 11(i)

Affiliate Transactions

SCHEDULE 11(j)

Names & Trade Names

SCHEDULE 11(n)

Indebtedness

SCHEDULE 11(p)

Parent, Subsidiaries and Affiliates

SCHEDULE 17(a)

Closing Document Checklist

 

v

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (as amended,
modified or supplemented from time to time, this “Agreement”) made this 18th day
of April, 2011 by and among BANK OF AMERICA, N.A., a national banking
association (in its individual capacity, “BofA”), as agent (in such capacity as
agent, “Agent”) for itself and all other lenders from time to time a party
hereto (“Lenders”), 135 South LaSalle Street, Chicago, Illinois 60603-4105, all
other Lenders and each of AMCON Distributing Company, a Delaware corporation,
having its principal place of business at 7405 Irvington Road, Omaha, Nebraska
68122 (“AMCON”), Chamberlin Natural Foods, Inc., a Florida corporation, having
its principal place of business at 430 North Orlando Avenue, Winter Park,
Florida 32789 (“Chamberlin Natural”), and Health Food Associates, Inc., an
Oklahoma corporation, having its principal place of business at  7807 East 51st
Street, Tulsa, Oklahoma 74145 (“Health Food”; AMCON, Chamberlin Natural, and
Health Food are each referred to as a “Borrower” and are collectively referred
to as “Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, AMCON, Agent and Lenders are parties to a certain Amended and Restated
Loan and Security Agreement, dated as of September 30, 2004 as amended from time
to time (collectively, the “Original Agreement”) and various other agreements;

 

WHEREAS, AMCON has requested that Agent and Lenders amend the terms and
conditions of the Original Agreement in several respects and Agent and Lenders
are willing to do so subject to the terms and conditions set forth in this
Agreement;

 

WHEREAS, it is the intention of the parties to this Agreement that upon
execution of this Agreement, the Original Agreement (and, except as otherwise
set forth in the following proviso, all obligations and rights of any party
thereunder), shall be amended and restated by this Agreement; provided, however,
the obligations to repay the loans and advances arising under the Original
Agreement shall continue in full force and effect and the liens and security
interests securing payment thereof shall be continuing but shall now be governed
by the terms of this Agreement and the Other Agreements; and

 

WHEREAS, Borrowers may, from time to time, continue to request Loans from Agent
and Lenders, and the parties wish to provide for the terms and conditions upon
which such Loans or other financial accommodations, if made by Agent and
Lenders, shall be made.

 

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to  Borrowers by Agent and/or Lenders, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, the parties agree to amend and restate the Original
Agreement as follows:

 

1.             DEFINITIONS.

 

“Account”, “Account Debtor”, “Chattel Paper”, “Commercial Tort Claims”, “Deposit
Accounts”, “Documents”, “Electronic Chattel Paper”, “Equipment”, “Fixtures”,

 

1

--------------------------------------------------------------------------------


 

“General Intangibles”, “Goods”, “Instruments”, “Inventory”, “Investment
Property”, “Letter-of-Credit Right”, “Proceeds” and “Tangible Chattel Paper”
shall have the respective meanings assigned to such terms in the Illinois
Uniform Commercial Code, as the same may be in effect from time to time.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

 

“Affiliate” shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, a Borrower, (ii) which beneficially owns or holds five percent (5%) or
more of the voting control or equity interests of a Borrower, or (iii) five
percent (5%) or more of the voting control or equity interests of which is
beneficially owned or held by a Borrower.

 

“Assignment and Acceptance” shall have the meaning in Section 20 hereof.

 

“Average Excess Availability” shall have the meaning set forth in
Section 13(d) hereof.

 

“Borrower Representative” shall mean AMCON.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Chicago, Illinois
are required or permitted to close, and (ii) with respect to all other matters,
any day that banks in Chicago, Illinois are required or permitted to close.

 

“Capital Expenditures” shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers and their
Subsidiaries during such period that are required by generally accepted
accounting principles, consistently applied, to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of Borrowers and their
Subsidiaries.

 

“Cigarette Inventory” shall mean Inventory of AMCON consisting of cigarettes and
cigarette tax stamps.

 

“Collateral” shall mean all of the property of each Borrower described in
Section 5 hereof, together with all other real or personal property of any
Obligor or any other Person now or hereafter pledged to Agent, for the benefit
of Agent and Lenders to secure, either directly or indirectly, repayment of any
of the Liabilities.

 

“Compliance Certificate” shall have the meaning set forth in Section 9(c).

 

2

--------------------------------------------------------------------------------


 

“Confectionary and Tobacco Advance Limit” shall mean the lesser of (x) up to one
hundred percent (100%) of the lesser of cost or market value of Eligible Tobacco
Products (inclusive of all excise stamps), plus eighty-five percent (85%) of the
lesser of cost or market value of Eligible Confectionary Goods and (y) the
Confectionary and Tobacco Limit.

 

“Confectionary and Tobacco Limit” shall mean Five Million and No/100 Dollars
($5,000,000.00).

 

“Control Agreement” shall mean an agreement among Agent, a Borrower and a
financial institution with respect to a Lock Box, Lock Box Account or other
Deposit Account, which agreement, among other things, acknowledges Agent’s
security interest in such account, provides that such financial institution has
no right to setoff against account, and provides that such financial institution
shall, following the occurrence of an Event of Default, wire, or otherwise
transfer in immediately available funds to Agent in a manner satisfactory to
Agent, funds deposited in such account on a daily basis as such funds are
collected or as otherwise directed by Agent, without requiring any further
consent from any Borrower or Borrower Representative.

 

“Defaulting Lender” shall have the meaning set forth in subsection 2(a) hereof.

 

“Dominion Account” shall have the meaning specified in subsection 8(a) hereof.

 

“EBITDA” shall mean, with respect to any period, AMCON’s net income after taxes
for such period (excluding (i) any after-tax gains or losses on the sale of
assets (other than the sale of Inventory in the ordinary course of business,
(ii) other after-tax extraordinary gains or losses and (iii) other non-cash
impairment charges and cash or non-cash non-recurring charges as determined by
Agent in its reasonable discretion) plus interest expense, income tax expense,
depreciation and amortization for such period, plus or minus any other non-cash
charges or gains which have been subtracted or added in calculating net income
after taxes for such period.

 

“Eligible Account” shall mean an Account owing to a Borrower which is acceptable
to Agent in its sole discretion for lending purposes.  Without limiting Agent’s
discretion, Agent shall, in general, consider an Account to be an Eligible
Account if it meets, and so long as it continues to meet, all of the following
requirements:

 

(i)            it is genuine and in all respects what it purports to be;

 

(ii)           it is owned by such Borrower, such Borrower has the right to
subject it to a security interest in favor of Agent or assign it to Agent and it
is subject to a first priority perfected security interest in favor of Agent and
to no other claim, lien, security interest or encumbrance whatsoever, other than
Permitted Liens;

 

(iii)          it arises from (A) the performance of services by such Borrower
in the ordinary course of such Borrower’s business, and such services have been
fully performed and acknowledged and accepted by the Account Debtor thereunder;
or (B) the sale or lease of Goods by such Borrower in the ordinary course of
such Borrower’s business, and (x) such Goods have been completed in accordance
with the Account Debtor’s specifications (if any) and delivered to the Account
Debtor, (y) such Account

 

3

--------------------------------------------------------------------------------


 

Debtor has not refused to accept, returned or offered to return, any of the
Goods which are the subject of such Account, and (z) such Borrower has
possession of, or such Borrower has delivered to Agent (at Agent’s request)
shipping and delivery receipts evidencing delivery of such Goods;

 

(iv)          it is evidenced by an invoice rendered to the Account Debtor
thereunder, is due and payable within thirty (30) days after the date of the
invoice and does not remain unpaid more than thirty (30) days past the invoice
date thereof for invoices with seven (7) day terms or less or sixty (60) days
past the invoice date thereof for all other invoices; provided, however, that if
more than twenty-five percent (25%) of the aggregate dollar amount of invoices
owing by a particular Account Debtor remain unpaid more than thirty (30) days
past the invoice date thereof for invoices with seven (7) day terms or less or
sixty (60) days after the respective invoice dates thereof for all other
invoices, then all Accounts owing by that Account Debtor shall be deemed
ineligible;

 

(v)           it is a valid, legally enforceable and unconditional obligation of
the Account Debtor thereunder, and is not subject to setoff, counterclaim,
credit, allowance or adjustment by such Account Debtor, or to any claim by such
Account Debtor denying liability thereunder in whole or in part;

 

(vi)          it does not arise out of a contract or order which fails in any
material respect to comply with the requirements of applicable law;

 

(vii)         the Account Debtor thereunder is not a director, officer, employee
or agent of a Borrower, or a Subsidiary, Parent or Affiliate;

 

(viii)        it is not an Account with respect to which the Account Debtor is
the United States of America or any state or local government, or any
department, agency or instrumentality thereof, unless such Borrower assigns its
right to payment of such Account to Agent pursuant to, and in full compliance
with, the Assignment of Claims Act of 1940, as amended, or any comparable state
or local law, as applicable;

 

(ix)           it is not an Account with respect to which the Account Debtor is
located in a state which requires such Borrower, as a precondition to commencing
or maintaining an action in the courts of that state, either to (A) receive a
certificate of authority to do business and be in good standing in such state;
or (B) file a notice of business activities report or similar report with such
state’s taxing authority, unless (x) such Borrower has taken one of the actions
described in clauses (A) or (B); (y) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by such
Borrower at its election; or (z) such Borrower has proven, to Agent’s
satisfaction, that it is exempt from any such requirements under any such
state’s laws;

 

(x)            the Account Debtor is located within the United States of America
or is located within a foreign country and, in such case, the Account is payable
in U.S. Dollars and with respect to Account Debtors who are located within a
foreign country, the Account is supported by a letter of credit which is in form
and substance satisfactory

 

4

--------------------------------------------------------------------------------


 

to Agent, issued by a financial institution acceptable to Agent and assigned to
Agent in a manner acceptable to Agent;

 

(xi)           it is an Account which arises out of a sale made in the ordinary
course of each Borrower’s business;

 

(xii)          it is not an Account with respect to which the Account Debtor’s
obligation to pay is conditional upon the Account Debtor’s approval of the Goods
or services or is otherwise subject to any repurchase obligation or return right
(other than a right to return dated Cigarette Inventory which can, in turn, be
returned by such Borrower to the manufacturer thereof for a full refund), as
with sales made on a bill-and-hold, guaranteed sale, sale on approval, sale or
return or consignment basis;

 

(xiii)         it is not an Account (A) with respect to which any representation
or warranty contained in this Agreement is untrue; or (B) which violates any of
the covenants of such Borrower contained in this Agreement;

 

(xiv)        it is not an Account which, when added to a particular Account
Debtor’s other indebtedness to such Borrower, exceeds a credit limit determined
by Agent in its sole discretion for that Account Debtor (except that Accounts
excluded from Eligible Accounts solely by reason of this clause (xiv) shall be
Eligible Accounts to the extent of such credit limit); and

 

(xv)         it is not an Account with respect to which the prospect of payment
or performance by the Account Debtor is or will be impaired, as determined by
Agent in its sole discretion.

 

“Eligible Cigarette Inventory” shall mean Inventory of AMCON consisting of
Cigarette Inventory which is acceptable to Agent in its sole discretion for
lending purposes.  Without limiting Agent’s discretion, Agent shall, in general,
consider Cigarette Inventory to be Eligible Inventory if it meets and so long as
it continues to meet the following requirements:

 

(xvi)        it consists of cigarettes without tax stamps or cigarettes which
have cigarette tax stamps affixed thereto which have been issued by any State or
political subdivisions thereof where Agent determines, in its sole discretion,
that the affixing of such jurisdiction’s tax stamps thereto does not render such
Inventory ineligible;

 

(xvii)       it consists of tax stamps which have been paid in full with good
funds by AMCON to the applicable state or local agency (i.e. no “post-dated”
checks or the posting of bonds in lieu of payment) and no obligations for
payment of the cigarette tax stamps remain outstanding with the applicable state
or local agency, unless such stamps have been issued by any State or political
subdivisions thereof where Agent determines in its sole discretion that Agent
would be unable to affix or redeem such cigarette tax stamps or otherwise
determines that such Inventory shall be ineligible; and

 

(xviii)      such Cigarette Inventory otherwise constitutes Eligible Inventory.

 

5

--------------------------------------------------------------------------------


 

“Eligible Confectionary Goods” shall mean Inventory of AMCON consisting of
confectionary goods which are acceptable to Agent in its sole discretion for
lending purposes and otherwise constitute Eligible Inventory.

 

“Eligible Inventory” shall mean Inventory of a Borrower which is acceptable to
Agent in its sole discretion for lending purposes.  Without limiting Agent’s
discretion, Agent shall, in general, consider Inventory to be Eligible Inventory
if it meets, and so long as it continues to meet, the following requirements:

 

(i)            it is owned by such Borrower, such Borrower has the right to
subject it to a security interest in favor of Agent and it is subject to a first
priority perfected security interest in favor of Agent and to no other claim,
lien, security interest or encumbrance whatsoever, other than Permitted Liens;

 

(ii)           it is located on one of the premises listed on Exhibit A (or
other locations of which Agent has been advised in writing pursuant to
subsection 12(b)(i) hereof), such locations are within the United States and is
not in transit except to the extent that it may be in transit to another
location listed on Exhibit A on vehicles owned by such Borrower;

 

(iii)          if held for sale or lease or furnishing under contracts of
service, it is (except as Agent may otherwise consent in writing) new and unused
and free from defects which would, in Agent’s sole determination, affect its
market value;

 

(iv)          it is not stored with a bailee, consignee, warehouseman, processor
or similar party unless Agent has given its prior written approval and such
Borrower has caused any such bailee, consignee, warehouseman, processor or
similar party to issue and deliver to Agent, in form and substance acceptable to
Agent, such Uniform Commercial Code financing statements, warehouse receipts,
waivers and other documents as Agent shall require;

 

(v)           it is not Inventory consisting of perishable, non frozen or
refrigerated foods;

 

(vi)          Agent has determined, in accordance with Agent’s customary
business practices, that it is not unacceptable due to age, type, category or
quantity; and

 

(vii)         it is not Inventory (A) with respect to which any of the
representations and warranties contained in this Agreement are untrue; or
(B) which violates any of the covenants of such Borrower contained in this
Agreement.

 

“Eligible Tobacco Products” shall mean Inventory of AMCON consisting of tobacco
products such as Cigarette Inventory, cigars, chewing tobacco and other tobacco
products which are acceptable to Agent in its sole discretion for lending
purposes and otherwise constitute Eligible Inventory.

 

“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous

 

6

--------------------------------------------------------------------------------


 

substances, pollution and environmental matters, as now or at any time hereafter
in effect, applicable to a Borrower’s business or facilities owned or operated
by a Borrower, including laws relating to emissions, discharges, releases or
threatened releases of pollutants, contamination, chemicals, or hazardous, toxic
or dangerous substances, materials or wastes into the environment (including,
without limitation, ambient air, surface water, ground water, land surface or
subsurface strata) or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

 

“Event of Default” shall have the meaning specified in Section 15 hereof.

 

“Excess Availability” shall mean, as of any date of determination by agent, the
excess, if any, of the lesser of (i) the Maximum Revolving Loan Limit less the
sum of the outstanding Revolving Loans and Letter of Credit Obligations and
(ii) the Revolving Loan Limit less the sum of the outstanding Revolving Loans
and Letter of Credit Obligations, in each case as of the close of business on
such date and assuming, for purposes of calculation, that all accounts payable
which remain unpaid more than thirty (30) days after the due dates thereof as
the close of business on such date are treated as additional Revolving Loans
outstanding on such date.

 

“Fiscal Year” shall mean each twelve (12) month accounting period of Borrowers,
which ends on September 30th of each year.

 

“Fixed Charges” shall mean for any period, without duplication, scheduled
payments of principal during the applicable period with respect to all
indebtedness of AMCON for borrowed money, plus scheduled payments of principal
during the applicable period with respect to all capitalized lease obligations
of AMCON, plus scheduled payments of interest with respect to all indebtedness
of AMCON and the Harp Note, for borrowed money including capital lease
obligations, plus unfinanced Capital Expenditures of AMCON, during the
applicable period, plus payments during the applicable period in respect of
income or franchise taxes of AMCON, plus any dividends or distributions made by
AMCON, plus any payments made by any Borrower in connection with contingent
earn-out payments pursuant to any acquisition.

 

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

 

“Indemnified Party” shall have the meaning specified in Section 24 hereof.

 

“Interest Period” shall have the meaning specified in
subsection 4(a)(ii) hereof.

 

7

--------------------------------------------------------------------------------


 

“Letter of Credit” shall mean any Letter of Credit issued on behalf of a
Borrower in accordance with this Agreement.

 

“Letter of Credit Obligations” shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and
(ii) the aggregate unreimbursed amount of all drawn Letters of Credit not
already converted to Loans hereunder.

 

“Liabilities” shall mean any and all obligations, liabilities and indebtedness,
(including, without limitation, Rate Hedging Obligations and Letter of Credit
Obligations) of Borrowers to Agent and each Lender or to any parent, affiliate
or subsidiary of Agent and each Lender of any and every kind and nature arising
under this Agreement, or the Other Agreements, including without limitation, any
Letters of Credit, howsoever created, arising or evidenced and howsoever owned,
held or acquired, whether now or hereafter existing, whether now due or to
become due, whether primary, secondary, direct, indirect, absolute, contingent
or otherwise (including, without limitation, obligations of performance),
whether several, joint or joint and several, and whether arising or existing
under written or oral agreement or by operation of law.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Rate Loan for any Interest
Period, a rate per annum equal to (a) the offered rate for deposits in United
States dollars for a period equal to such Interest Period as displayed in the
Bloomberg Financial Markets system (or such other authoritative source as
selected by Agent in its sole discretion) as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period divided by (b) a
number equal to 1.0 minus the maximum reserve percentages (expressed as a
decimal fraction) including, without limitation, basic supplemental, marginal
and emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect, for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
such Board) which are required to be maintained by Agent by the Board of
Governors of the Federal Reserve System.  The LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in such reserve
percentage.

 

“LIBOR Rate Loans” shall mean the Loans bearing interest with reference to the
LIBOR Rate.

 

“Loans” shall mean all loans and advances made by Agent and/or Lenders to or on
behalf of Borrowers hereunder.

 

“Lock Box” shall have the meanings specified in subsection 8(a) hereof.

 

“M&I Bank” shall mean M&I Marshall & Ilsley Bank.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, assets, prospects, operations or condition, financial or otherwise, of
a Person.

 

“Maximum Loan Limit” shall mean Fifty-Five Million and 00/100 Dollars
($55,000,000.00).

 

8

--------------------------------------------------------------------------------


 

“Maximum Revolving Loan Limit” shall have the meaning specified in
subsection 2(a) hereof.

 

“Obligor” shall mean Borrowers and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities.

 

“Original Term” shall have the meaning specified in Section 10 hereof.

 

“Other Agreements” shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of a
Borrower or any other Person and delivered to Agent and/or any Lender in
connection with the Loans, the Letters of Credit or the other transactions
contemplated hereby, as each of the same may be amended, modified or
supplemented from time to time.

 

“Parent” shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Borrower and, if a Borrower is a partnership, the
general partner of such Borrower.

 

“PBGC” shall have the meaning specified in subsection 12(b)(v) hereof.

 

“Permitted Liens” shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which such Borrower has maintained
adequate reserves; (ii) liens or security interests in favor of Agent;
(iii) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a material adverse effect on a Borrower’s ability to use such
real property for its intended purpose in connection with such Borrower’s
business; (iv) liens in connection with purchase money indebtedness and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens set forth on Schedule 1 hereto; (vi) liens specifically
permitted by Requisite Lenders in writing; (vii) pledges or deposits in
connection with worker’s compensation, unemployment insurance and other social
security legislation, or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases or to secure
statutory obligations or surety, appeal or stay bonds, or to secure indemnity,
performance or other similar bonds in the ordinary course of business;
(viii) liens for taxes not yet due or for taxes which are being contested in
good faith and by appropriate proceeding provided that (x) the contesting of any
such payment does not give rise to a lien for taxes and (y) such Borrower keeps
on deposit with Agent (such deposit to be held without interest) an amount of
money which, in the sole judgment of Agent, is sufficient to pay such taxes and
any interest or penalties that may accrue thereon; and (ix) mortgage liens on
properties commonly known as 3125 East Thayer, Bismarck, North Dakota 58502,
2517 Ellington Road, Quincy, Illinois 62305 and 1511 Turbine Drive, Rapid City,
South Dakota 57703 in favor of M&I Bank to secure indebtedness permitted
hereunder.

 

9

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

 

“Plan” shall have the meaning specified in subsection 12(b)(v) hereof.

 

“Pre-Settlement Determination Date” shall have the meaning specified in
Section 19 hereof.

 

“Prime Rate” shall mean BofA’s publicly announced prime rate (which is not
intended to be BofA’s lowest or most favorable rate in effect at any time) in
effect from time to time.

 

“Prime Rate Loans” shall mean the Loans bearing interest with reference to the
Prime Rate.

 

“Pro Rata Share” shall mean at any time, with respect to any Lender, a fraction
(expressed as a percentage in no more than nine (9) decimal places), the
numerator of which shall be the Revolving Loan Commitment of such Lender at such
time and the denominator of which shall be the Maximum Loan Limit at such time.

 

“Rate Hedging Obligations” shall mean any and all obligations of  Borrowers to
the Agent and/or the Lenders, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under (1) any
and all agreements designed to protect Borrowers from the fluctuations of
interest rates, exchange rates or forward rates applicable to such party’s
assets, liabilities or exchange transactions, including, but not limited to:
interest rate swap agreements, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap, floor or collar agreements, forward rate currency agreements relating to
interest options, puts and warrants, and (2) any and all agreements relating to
cancellations, buy backs, reversals, terminations or assignments of any of the
foregoing.  An agreement of the type described in clause (1) and/or clause
(2) of the foregoing definition is referred to herein as a “Rate Hedging
Agreement”.

 

“Renewal Term” shall have the meaning specified in Section 10 hereof.

 

“Requisite Lenders” shall mean, at any time, Lenders having Pro Rata Shares
aggregating at least sixty-six and two-thirds percent (66-2/3rds%) at such time.

 

“Retail Inventory Sublimit” shall mean Six Million and No/100 Dollars
($6,000,000.00), as such amount is reduced from time to time pursuant to
subsection 2(b)(ii) hereof.

 

“Retail Subsidiary” shall mean each of Chamberlin Natural and Health Food.

 

“Revolving Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of Revolving Loans which such Lender has agreed to make to Borrowers,
subject to the

 

10

--------------------------------------------------------------------------------


terms and conditions of this Agreement, as set forth on the signature
page hereto or an Assignment and Acceptance Agreement executed by such Lender.

 

“Revolving Loan Limit” shall have the meaning specified in
subsection 2(a) hereof.

 

“Revolving Loans” shall have the meaning specified in subsection 2(a) hereof.

 

“Settlement Date” shall have the meaning specified in Section 19 hereof.

 

“Subsidiary” shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by a Borrower, or any partnership, joint venture
or limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by a
Borrower or any partnership of which a Borrower is a general partner.

 

“Subsidiary Borrower” shall mean each of Chamberlin Natural and Health Food.

 

“Subsidiary Borrower Sale” shall mean a sale of substantially all of the assets
or equity interests of a Subsidiary Borrower consented to by Agent (which
consent shall not be unreasonably withheld).

 

“Subsidiary Sublimit” shall mean the sum of the Retail Inventory Sublimit, as
such amount is reduced from time to time pursuant to subsection 2(b)(ii) hereof.

 

“Systems Day One” shall mean the date upon which Agent’s system of record for
loans and deposits shall convert to the system of record for loans and deposits
used by Bank of America, N.A.

 

“Tax” shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Agent to be withheld or deducted from any payment
otherwise required hereby to be made by a Borrower to Agent; provided, that the
term “Tax” shall not include any taxes imposed upon the net income of Agent.

 

“Trigger Period” shall mean the period commencing on the day that (i) Excess
Availability is less than twelve and one-half percent (12.5%) of the Maximum
Loan Limit at any time or (ii) notice of an Event of Default is given by Agent
to the depository bank.

 

2.            LOANS.

 

(a)           Revolving Loans.  Subject to the terms and conditions of this
Agreement and the Other Agreements, during the Original Term and any Renewal
Term, each Lender, severally and not jointly, agrees absent the occurrence of an
Event of Default, to make its Pro Rata Share of revolving loans and advances
(the “Revolving Loans”) requested by Borrower Representative on behalf of each
Borrower up to such Lender’s Revolving Loan Commitment so

 

11

--------------------------------------------------------------------------------


 

long as after giving effect to such Revolving Loans, the sum of the aggregate
unpaid principal balance of the Revolving Loans and the Letter of Credit
Obligations does not exceed an amount up to the sum of the following sublimits
(the “Revolving Loan Limit”):

 

(i)            Up to eighty-five percent (85%) of the face amount (less maximum
discounts, credits and allowances which may be taken by or granted to Account
Debtors in connection therewith in the ordinary course of  AMCON’s business) of
AMCON’s Eligible Accounts or Fifty-Five Million and No/100 Dollars
($55,000,000.00), whichever is less; plus

 

(ii)           Up to eighty-five percent (85%) of the lower of cost or market
value of Eligible Cigarette Inventory or Twenty-Five Million and No/100 Dollars
($25,000,000.00), whichever is less; plus

 

(iii)          Up to seventy percent (70%) of the lower of cost or market value
of AMCON’s Eligible Inventory (consisting solely of AMCON’s Eligible Inventory
other than Eligible Cigarette Inventory set forth in clause (ii) above) or
Fifteen Million and No/100 Dollars ($15,000,000.00), whichever is less; plus

 

(iv)          Up to sixty percent (60%) of the lower of cost or market value of
the Retail Subsidiaries’ Eligible Inventory or the Retail Inventory Sublimit,
whichever is less; minus

 

(v)           such reserves as Agent elects, in its sole discretion to establish
from time to time, including without limitation, a reserve with respect to Rate
Hedging Obligations;

 

provided, that the Revolving Loan Limit shall in no event exceed  Fifty-Five
Million and No/100 Dollars ($55,000,000.00) (the “Maximum Revolving Loan Limit”)
except as such amount may be increased or, following the occurrence of an Event
of Default, decreased by Agent from time to time, in Agent’s sole discretion. 
The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of
Credit Obligations.  If at any time the outstanding Revolving Loans exceeds
either the Revolving Loan Limit or the Maximum Revolving Loan Limit, in each
case minus the Letter of Credit Obligations, or any portion of the Revolving
Loans and Letter of Credit Obligations exceeds any applicable sublimit within
the Revolving Loan Limit (the “Overadvance”), Borrowers shall immediately, and
without the necessity of demand by Agent, pay to Agent such amount as may be
necessary to eliminate such Overadvance and Agent shall apply such payment to
the Revolving Loans in such order as Agent shall determine in its sole
discretion.

 

Notwithstanding the foregoing, the Borrower Representative shall have the right
hereafter to notify the Agent and the Lenders in writing that it wishes to
increase (an “Increase”) the Revolving Loan Commitment by an aggregate amount of
up to $25,000,000, in increments of not less than $5,000,000; provided, however,
that the Borrower Representative may not make more than three (3) requests for
an Increase hereunder.  Each such Increase shall become effective not less than
twenty (20) Business Days after the date such notice is received by the Agent,
so long

 

12

--------------------------------------------------------------------------------


 

as (a) no Event of Default or unmatured Event of Default is in existence on such
date and (b) either (i) the then-existing Lenders agree to increase their
Revolving Loan Commitments by the aggregate amount of such Increase, (ii) other
third party financial institutions reasonably acceptable to the Agent and the
Borrowers (“New Lenders”) agree to provide new Revolving Loan Commitments in the
aggregate amount of such Increase or (iii) a combination of then-existing
Lenders and New Lenders agree to provide the aggregate amount of such Increase
by increasing their Revolving Loan Commitments or providing new Revolving Loan
Commitments, as applicable.  The then-existing Lenders shall have the first
right of refusal to provide such Increase for a period of fifteen (15) Business
Days after receipt by the Agent of the written notice described above; provided,
however, that (i) no Lender shall be obligated to provide an Increase as a
result of any such request by the Borrower Representative, and (ii) any
additional New Lender shall be subject to the approval of the Agent and the
Borrowers (which approval shall not be unreasonably withheld).  In the event of
over-subscription, the pro rata shares of each such Person in the Increase shall
be determined by the Agent.  Any Increase shall be effected by an amendment to
this Agreement.  In each case, the Borrowers will issue to each affected Lender
new Revolving Notes upon request of such Lender.  Any Increase in the aggregate
Revolving Loan Commitment shall also constitute an increase in the Maximum
Revolving Loan Limit and Maximum Loan Limit by a like amount.

 

Neither Agent nor any Lender shall be responsible for any failure by any other
Lender to perform its obligations to make Revolving Loans hereunder, and the
failure of any Lender to make its Pro Rata Share of any Revolving Loan hereunder
shall not relieve any other Lender of its obligation, if any, to make its Pro
Rata Share of any Revolving Loans hereunder.

 

If Borrower Representative, on behalf of any Borrower, makes a request for a
Revolving Loan as provided herein Agent, at its option and in its sole
discretion, shall do either of the following:

 

(i)            advance the amount of the proposed  Revolving Loan to such
Borrower disproportionately (a “Disproportionate Advance”) out of Agent’s own
funds on behalf of Lenders, which advance shall be on the same day as  Borrower
Representative’s request therefor with respect to Prime Rate Loans if Borrower
Representative notifies Agent of such request by 1:00 P.M., Chicago time on such
day, and request settlement in accordance with Section 19 hereof such that upon
such settlement each Lender’s share of the outstanding Revolving Loans
(including, without limitation, the amount of any Disproportionate Advance)
equals its Pro Rata Share; or

 

(ii)           Notify each Lender by telecopy, electronic mail or other similar
form of teletransmission of the proposed advance on the same day Agent is
notified or deemed notified by Borrower Representative of such Borrower’s
request for an advance pursuant to this Section 2(a).  Each Lender shall remit,
to the demand deposit account designated by a Borrower at or prior to 3:00 P.M.,
Chicago time, on the date of notification, if such notification is made before
1:00 P.M., Chicago time, or 10:00 A.M., Chicago time, on the Business Day
immediately succeeding the date of such notification, if such notification is
made after 1:00 P.M., Chicago time, immediately available funds in an amount
equal to such Lender’s Pro Rata Share of such proposed advance.

 

13

--------------------------------------------------------------------------------


 

If and to the extent that a Lender does not settle with Agent as required under
this Agreement (a “Defaulting Lender”) Borrowers and Defaulting Lender severally
agree to repay to Agent forthwith on demand such amount required to be paid by
such Defaulting Lender to Agent, together with interest thereon, for each day
from the date such amount is made available to a Borrower until the date such
amount is repaid to Agent (x) in the case of a Defaulting Lender at the rate
published by the Federal Reserve Bank of New York on the next succeeding
Business Day as the “Federal Funds Rate” or if no such rate is published for any
Business Day, at the average rate quoted for such day for such transactions from
three (3) federal funds brokers of recognized standing selected by Agent, and
(y) in the case of Borrowers, at the interest rate applicable at such time for
such Loans; provided, that Borrowers’ obligation to repay such advance to Agent
shall not relieve such Defaulting Lender of its liability to Agent for failure
to settle as provided in this Agreement.

 

Each Borrower hereby authorizes Agent, in its sole discretion, to charge any of
such Borrower’s accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under this
Agreement or the Other Agreements.

 

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner: the Borrower Representative, on behalf of the Borrower
requesting such Revolving Loan, shall give Agent same day notice, no later than
1:00 P.M. (Chicago time) for such day, of its request for a Revolving Loan, in
which notice the Borrower Representative shall specify the amount of the
proposed borrowing and the proposed borrowing date; provided, however, that no
such request may be made at a time when there exists an Event of Default or an
event which, with the passage of time or giving of notice, will become an Event
of Default.  In the event that a Borrower maintains a controlled disbursement
account at LaSalle, each check presented for payment against such controlled
disbursement account and any other charge or request for payment against such
controlled disbursement account shall constitute a request for a Revolving Loan
as a Prime Rate Loan.  As an accommodation to Borrowers, Agent may permit
telephone requests for Revolving Loans and electronic transmittal of
instructions, authorizations, agreements or reports to Agent by Borrower
Representative, on behalf of Borrowers.  Unless Borrower Representative
specifically directs Agent in writing not to accept or act upon telephonic or
electronic communications from Borrower Representative, Agent shall have no
liability to Borrowers for any loss or damage suffered by  Borrower
Representative or any Borrower as a result of Agent’s honoring of any requests,
execution of any instructions, authorizations or agreements or reliance on any
reports communicated to it telephonically or electronically and purporting to
have been sent to Agent by Borrower Representative and Agent shall have no duty
to verify the origin of any such communication or the authority of the Person
sending it.

 

Each Borrower hereby irrevocably authorizes Agent to disburse the proceeds of
each Revolving Loan requested by Borrower Representative, or deemed to be
requested by Borrower Representative, as follows: the proceeds of each Revolving
Loan requested under Section 2(a) shall be disbursed by Agent in lawful money of
the United States of America in immediately available funds, in the case of the
initial borrowing, in accordance with the terms of the written disbursement
letter from Borrower Representative, and in the case of each subsequent
borrowing, by wire transfer or Automated Clearing House (ACH) transfer to such
bank account

 

14

--------------------------------------------------------------------------------


 

as may be agreed upon by  Borrower Representative and Agent from time to time,
or elsewhere if pursuant to a written direction from Borrower Representative.

 

Notwithstanding the forgoing, so long as no Event of Default exists or would
arise therefrom, the Borrowers may from time to time request that the Lenders
provide Revolving Loans in excess of the Maximum Revolving Loan Limit in an
amount not to exceed the Confectionary and Tobacco Advance Limit (such advance
being referred to herein at the “Confectionary and Tobacco Accordian”).  The
Confectionary and Tobacco Accordian shall be made, in whole or in part, at the
sole discretion of the Agent, by each Lender according to its Pro Rata Share;
provided, however, that no Lender shall be obligated to provide Confectionary
and Tobacco Accordian advances.  The Confectionary and Tobacco Accordian shall
not be effective unless and until each of the following conditions have been
satisfied:

 

(i)            Each advance pursuant to the Confectionary and Tobacco Accordian
shall be subject to the satisfactory review and approval by Agent in its sole
discretion;

 

(ii)           Each advance pursuant to the Confectionary and Tobacco Accordian
shall be utilized for purchases of inventory which are outside the ordinary
course of Borrowers’ business to take advantage of favorable vendor terms and
pricing variances;

 

(iii)          Each advance pursuant to the Confectionary and Tobacco Accordian
shall bear interest at the Prime Rate plus one-quarter of one percent (0.25%)
until repaid;

 

(iv)          Each advance pursuant to the Confectionary and Tobacco Accordian
shall be due and payable within 45 days of the date of each such advance; and

 

(v)           The Borrowers shall deliver such other instruments, documents and
agreements as the Agent may request in order to effectuate the Confectionary and
Tobacco Accordian.

 

This Agreement shall be deemed amended without further action, to the extent
necessary to effectuate the Confectionary and Tobacco Accordian as contemplated
hereby.

 

(b)           Repayments.  The Liabilities shall be repaid as follows:

 

(i)            Repayment of Revolving Loans.  The Revolving Loans and all other
Liabilities shall be repaid on the last day of the Original Term or any Renewal
Term if this Agreement is renewed pursuant to Section 10 hereof.

 

(ii)           Mandatory Prepayments and Reductions in Availability.

 

(A)          Sales of Assets and/or Equity Interests.  (i) Other than with
respect to a Subsidiary Borrower Sale, upon receipt of the proceeds of the sale
or other disposition of any Equipment or real property of a Borrower which is
subject to a mortgage in favor of Agent, or if any of the Equipment or real

 

15

--------------------------------------------------------------------------------


 

property subject to such mortgage is damaged, destroyed or taken by condemnation
in whole or in part, the proceeds thereof shall be paid by such Borrower to
Agent, for the benefit of Agent and Lenders, such payment to be applied against
the Liabilities, as determined by Agent, in its sole discretion, and (ii) with
respect to a Subsidiary Borrower Sale, provided that no Event of Default is then
in existence, (I) the proceeds thereof shall be applied to the outstanding
principal balance of Loans to such Subsidiary Borrower, and (II) in the event
such Subsidiary Borrower is a Retail Subsidiary, such application shall result
in a mandatory reduction of the Retail Inventory Sublimit (in such order and
amount as Agent shall determine in its sole discretion), and (III) then the
proceeds thereof shall be applied against the other Liabilities, as determined
by Agent, in its sole discretion, provided further that upon the existence of an
Event of Default, the proceeds thereof shall be applied to the Liabilities in
such order as Agent shall determine in its sole discretion.

 

(B)           Raising of Equity/Incurrence of Subordinated Debt.  In the event
AMCON or any Subsidiary Borrower causes any equity to be contributed or incurs
indebtedness on a subordinated basis and AMCON elects to have such proceeds
applied to the outstanding principal balance of the Loans to the Subsidiary
Borrowers, then provided that Agent has consented to the contribution of equity
or incurrence of indebtedness (which consent shall not be unreasonably withheld)
and no Event of Default is then in existence, (i) in the case of AMCON, (I) the
proceeds thereof shall be applied to the outstanding principal balance of Loans
to the Subsidiary Borrowers in such order as Agent shall determine in its sole
discretion, and (II) in the event such proceeds are applied to the outstanding
principal balance of Loans to a Retail Subsidiary, such application shall result
in a mandatory reduction of the Retail Inventory Sublimit (in such order and
amount as Agent shall determine in its sole discretion), and (III) then the
proceeds thereof shall be applied against the other Liabilities, as determined
by Agent, in its sole discretion, and (ii) in the case of a Subsidiary Borrower,
(I) the proceeds thereof shall be applied to the outstanding principal balance
of Loans to such Subsidiary Borrower in such order as Agent shall determine in
its sole discretion, and (II) in the event such proceeds are applied to the
outstanding principal balance of Loans to a Retail Subsidiary, such application
shall result in a mandatory reduction of the Retail Inventory Sublimit (in such
order and amount as Agent shall determine in its sole discretion), and
(III) then the proceeds thereof shall be applied against the other Liabilities,
as determined by Agent, in its sole discretion.

 

(c)           Notes.  The Loans shall, in Agent’s and Lenders’ sole discretion,
be evidenced by one or more promissory notes in form and substance satisfactory
to each Lender.  However, if such Loans are not so evidenced, such Loans may be
evidenced solely by entries upon the books and records maintained by Agent and
each Lender.

 

(d)           Borrower Representative.  Each Borrower hereby designates Borrower
Representative as its representative and agent on its behalf for the purposes of
issuing borrowing requests, giving instructions with respect to the disbursement
of the proceeds of the Loans, selecting interest rate options, requesting
Letters of Credit, giving and receiving all other notices

 

16

--------------------------------------------------------------------------------


 

and consents hereunder or under any of the Other Agreements and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under this Agreement and the Other Agreements.  Borrower
Representative hereby accepts such appointment.  Agent and each Lender may
regard any notice or other communication pursuant to this Agreement or any Other
Agreement from Borrower Representative as a notice or communication from all
Borrowers.  Each warranty, covenant, agreement and undertaking made on a
Borrower’s behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as it if the same had been made
directly by such Borrower.

 

3.            LETTERS OF CREDIT.

 

(a)           General Terms.  Subject to the terms and conditions of this
Agreement and the Other Agreements, during the Original Term or any Renewal
Term, Agent shall, absent the existence of an Event of Default, from time to
time issue, cause to be issued and co-sign for or otherwise guarantee, upon the 
request of Borrower Representative, on behalf of a Borrower, commercial and/or
standby Letters of Credit; provided, that the aggregate undrawn face amount of
all such Letters of Credit shall at no time exceed Five Million and No/100
Dollars ($5,000,000.00).  Payments made by the issuer of a Letter of Credit to
any Person on account of any Letter of Credit shall be immediately payable by
such Borrower without notice, presentment or demand and each Borrower agrees
that each payment made by the issuer of a Letter of Credit in respect of a
Letter of Credit shall constitute a request by Borrower Representative, on
behalf of such Borrower, for a Loan to reimburse such issuer. In the event such
Loan is not advanced by Agent or Lenders for any reason, such reimbursement
obligations (whether owing to the issuer of the Letter of Credit or Agent or
Lenders) shall become part of the Liabilities hereunder and shall bear interest
at the rate then applicable to Revolving Loans constituting Prime Rate Loans
until repaid. Borrowers shall remit to Agent, for the benefit of Lenders, a
Letter of Credit fee equal to [one percent (1%)] per annum on the aggregate
undrawn face amount of all Letters of Credit outstanding, which fee shall be
payable monthly in arrears on the last Business Day of each month.  Borrowers
shall also pay on demand the normal and customary administrative charges of the
issuer of the Letter of Credit for issuance, amendment, negotiation, renewal or
extension of any Letter of Credit.

 

(b)           Requests for Letters of Credit.  Borrower Representative, on
behalf of each Borrower, shall make requests for Letters of Credit in writing at
least three (3) Business Days prior to the date such Letter of Credit is to be
issued.  Each such request shall specify the date such Letter of Credit is to be
issued, the amount thereof, the name and address of the beneficiary thereof and
a description of the transaction to be supported thereby.  Any such notice shall
be accompanied by the form of Letter of Credit requested and any application or
reimbursement agreement required by the issuer of such Letter of Credit.  If any
term of such application or reimbursement agreement is inconsistent with this
Agreement, then the provisions of this Agreement shall control to the extent of
such inconsistency.

 

(c)           Obligations Absolute.  Each Borrower shall be obligated to
reimburse the issuer of any Letter of Credit, or Agent and/or Lenders if Agent
and/or Lenders have reimbursed such issuer on a Borrower’s behalf, for any
payments made in respect of any Letter of Credit, which obligation shall be
unconditional and irrevocable and shall be paid regardless of:  (i) any

 

17

--------------------------------------------------------------------------------


 

lack of validity or enforceability of any Letter of Credit, (ii) any amendment
or waiver of or consent or departure from all or any provisions of any Letter of
Credit, this Agreement or any Other Agreement, (iii) the existence of any claim,
set off, defense or other right which a Borrower or any other Person may have
against any beneficiary of any Letter of Credit or Agent, any Lender or issuer
of the Letter of Credit, (iv) any draft or other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid, or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
(v) any payment under any Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, and
(vi) any other act or omission to act or delay of any kind of the issuer of such
Letter of Credit, Agent, any Lender or any other Person or any other event or
circumstance that might otherwise constitute a legal or equitable discharge of a
Borrower’s obligations hereunder.  It is understood and agreed by each Borrower
that the issuer of any Letter of Credit may accept documents that appear on
their face to be in order without further investigation or inquiry, regardless
of any notice or information to the contrary.

 

(d)           Expiration Dates of Letters of Credit.  The expiration date of
each Letter of Credit shall be no later than the earlier of (i) one (1) year
from the date of issuance and (ii) the thirtieth (30th) day prior to the end of
the Original Term or any Renewal Term.  Notwithstanding the foregoing, a Letter
of Credit may provide for automatic extensions of its expiration date for one or
more one (1) year periods, so long as the issuer thereof has the right to
terminate the Letter of Credit at the end of each one (1) year period and no
extension period extends past the thirtieth (30th) day prior to the end of the
Original Term or any Renewal Term.

 

(e)           Participation.  Immediately upon the issuance of a Letter of
Credit in accordance with this Agreement, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from Agent, without
recourse or warranty, an undivided interest and participation therein to the
extent of such Lender’s Pro Rata Share (including, without limitation, all
obligations of Borrowers with respect thereto).  Each Borrower hereby
indemnifies Agent and each Lender against any and all liability and expense it
may incur in connection with any Letter of Credit and agrees to reimburse Agent
and each Lender for any payment made by Agent or any Lender to the issuer.

 

4.            INTEREST, FEES AND CHARGES.

 

(a)           Interest Rate.  Subject to the terms and conditions set forth
below, the Loans shall bear interest at the per annum rate of interest set forth
in subsection (i), (ii) or (iii) below:

 

(i)            Revolving Loans (other than Revolving Loans described in
subsection (ii) below) shall bear interest at the Prime Rate in effect from time
to time, payable on the last Business Day of each month in arrears.  Said rate
of interest shall increase or decrease by an amount equal to each increase or
decrease in the Prime Rate effective on the effective date of each such change
in the Prime Rate.

 

(ii)           Each Revolving Loan that constitutes a LIBOR Rate Loan as of
April     , 2011 may continue as a LIBOR Rate Loan until the latest to occur of
(a) the last day of such Revolving Loan’s Interest Period, (b) the termination
date of the Rate

 

18

--------------------------------------------------------------------------------


 

Hedging Agreement related to such LIBOR Rate Loan, and (c) April 25, 2011 (the
“LIBOR Termination Date”).  Upon such LIBOR Rate Loan’s LIBOR Termination Date,
such LIBOR Rate Loan shall be converted to a Prime Rate Loan.  Effective on the
date hereof, each new Revolving Loan that constitutes a LIBOR Rate Loan shall
bear interest at one hundred seventy-five (175) basis points in excess of the
LIBOR Rate for the applicable Interest Period, such rate to remain fixed for
such Interest Period.  “Interest Period” shall mean any continuous period of
one (1) month, two (2) months, three (3) months or four (4) months, as selected
from time to time by the Borrower Representative requesting such LIBOR Rate Loan
by irrevocable notice (in writing, by telecopy, telex, electronic mail or cable)
given to Agent not less than three (3) Business Days prior to the first day of
each respective Interest Period.  Interest shall be payable on the last Business
Day of each month in arrears and on the last Business Day of such Interest
Period.

 

(iii)          Upon the occurrence of an Event of Default and during the
continuance thereof, the Loans shall bear interest at the rate of two percent
(2.0%) per annum in excess of the interest rate otherwise payable thereon, which
interest shall be payable on demand.  All interest shall be calculated on the
basis of a 360-day year.

 

(b)           Other LIBOR Provisions.

 

(i)            Subject to the provisions of this Agreement, Borrower
Representative, on behalf of each Borrower, shall have the option (A) as of any
date, to convert all or any part of the Prime Rate Loans to, or request that new
Loans be made as, LIBOR Rate Loans of various Interest Periods, (B) as of the
last day of any Interest Period, to continue all or any portion of the relevant
LIBOR Rate Loans as LIBOR Rate Loans; (C) as of the last day of any Interest
Period, to convert all or any portion of the LIBOR Rate Loans to Prime Rate
Loans; and (D) at any time, to request new Loans as Prime Rate Loans; provided,
that Loans may not be continued as or converted to LIBOR Rate Loans, if the
continuation or conversion thereof would violate the provisions of
subsections 4(b)(ii) or 4(b)(iii) of this Agreement or if an Event of Default
has occurred. Notwithstanding the foregoing, without the consent of the Required
Lenders, Borrower Representative, on behalf of each Borrower, shall not be
permitted (A) as of any date, to convert all or any part of the Prime Rate Loans
to, or request that new Loans be made as, LIBOR Rate Loans of various Interest
Periods, or (B) as of the last day of any Interest Period, to continue all or
any portion of any LIBOR Rate Loans as a LIBOR Rate Loan to the extent the
expiration of such continued LIBOR Rate Loan’s Interest Period occurs after such
LIBOR Rate Loan’s LIBOR Termination Date.

 

(ii)           Agent’s determination of the LIBOR Rate as provided above shall
be conclusive, absent manifest error.  Furthermore, if Agent or any Lender
determines, in good faith (which determination shall be conclusive, absent
manifest error), prior to the commencement of any Interest Period that (A) U.S.
Dollar deposits of sufficient amount and maturity for funding the Loans are not
available to Agent or such Lender in the London Interbank Eurodollar market in
the ordinary course of business, or (B) by reason of circumstances affecting the
London Interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the rate of interest to be applicable to the Loans

 

19

--------------------------------------------------------------------------------


 

requested by  Borrower Representative to be LIBOR Rate Loans or the Loans
bearing interest at the rates set forth in subsection 4(a)(ii) of this Agreement
shall not represent the effective pricing to such Lender for U.S. Dollar
deposits of a comparable amount for the relevant period (such as for example,
but not limited to, official reserve requirements required by Regulation D to
the extent not given effect in determining the rate), Agent shall promptly
notify Borrower Representative and (1) all existing LIBOR Rate Loans shall
convert to Prime Rate Loans upon the end of the applicable Interest Period, and
(2) no additional LIBOR Rate Loans shall be made until such circumstances are
cured.

 

(iii)          If, after the date hereof, the introduction of, or any change in
any applicable law, treaty, rule, regulation or guideline or in the
interpretation or administration thereof by any governmental authority or any
central bank or other fiscal, monetary or other authority having jurisdiction
over Agent or any Lender or its lending offices (a “Regulatory Change”), shall,
in the opinion of counsel to Agent or such Lender, make it unlawful for Agent or
such Lender to make or maintain LIBOR Rate Loans, then Agent shall promptly
notify Borrower Representative and (A) the LIBOR Rate Loans shall immediately
convert to Prime Rate Loans on the last Business Day of the then existing
Interest Period or on such earlier date as required by law and (B) no additional
LIBOR Rate Loans shall be made until such circumstance is cured.

 

(iv)          If, for any reason, a LIBOR Rate Loan is paid prior to the last
Business Day of any Interest Period or if a LIBOR Rate Loan does not occur on a
date specified by the Borrower Representative in its request (other than as a
result of a default by Agent or a Lender), each Borrower agrees to indemnify
Agent and each Lender against any loss (including any loss on redeployment of
the deposits or other funds acquired by Agent or such Lender to fund or maintain
such LIBOR Rate Loan) cost or expense incurred by Agent or such Lender as a
result of such prepayment.

 

(v)           If any Regulatory Change (whether or not having the force of law)
shall (A) impose, modify or deem applicable any assessment, reserve, special
deposit or similar requirement against assets held by, or deposits in or for the
account of or loans by, or any other acquisition of funds or disbursements by,
Agent or any Lender; (B) subject Agent or any Lender or the LIBOR Rate Loans to
any Tax or change the basis of taxation of payments to Agent or any Lender of
principal or interest due from a Borrower to Agent or such Lender hereunder
(other than a change in the taxation of the overall net income of Agent or such
Lender); or (C) impose on Agent or any Lender any other condition regarding the
LIBOR Rate Loans or Agent’s or any Lender’s funding thereof, and Agent or any
Lender shall determine (which determination shall be conclusive, absent any
manifest error) that the result of the foregoing is to increase the cost to
Agent or such Lender of making or maintaining the LIBOR Rate Loans or to reduce
the amount of principal or interest received by Agent or such Lender hereunder,
then Borrowers shall pay to such party, on demand, such additional amounts as
such party shall, from time to time, determine are sufficient to compensate and
indemnify such party from such increased cost or reduced amount.

 

(vi)          Each of Agent and each Lender shall receive payments of amounts of
principal of and interest with respect to the LIBOR Rate Loans free and clear
of, and

 

20

--------------------------------------------------------------------------------


 

without deduction for, any Taxes.  If (A) Agent or any Lender shall be subject
to any Tax in respect of any LIBOR Rate Loans or any part thereof or,
(B) Borrowers shall be required to withhold or deduct any Tax from any such
amount, the LIBOR Rate applicable to such LIBOR Rate Loans shall be adjusted by
Agent or such Lender to reflect all additional costs incurred by Agent or such
Lender in connection with the payment by Agent or such Lender or the withholding
by a Borrower of such Tax and Borrower Representative shall provide Agent or
such Lender with a statement detailing the amount of any such Tax actually paid
by Borrowers.  Determination by Agent or any Lender of the amount of such costs
shall be conclusive, absent manifest error.  If after any such adjustment any
part of any Tax paid by Agent or any Lender is subsequently recovered by Agent
or such Lender, such party shall reimburse Borrowers to the extent of the amount
so recovered.  A certificate of an officer of Agent or any Lender setting forth
the amount of such recovery and the basis therefor shall be conclusive, absent
manifest error.

 

(vii)                           Each request for LIBOR Rate Loans shall be in an
amount not less than One Million and No/100 Dollars ($1,000,000.00), and in
integral multiples of, One Million and No/100 Dollars ($1,000,000.00).

 

(viii)                        Unless otherwise specified by Borrower
Representative, all Loans shall be Prime Rate Loans.

 

(ix)                                No more than five (5) Interest Periods may
be in effect with respect to outstanding LIBOR Rate Loans at any one time.

 

(c)                                  Fees And Charges.

 

(i)                                     Amendment and Restatement Fee:  On the
date hereof, Borrowers shall pay to Agent, for the benefit of Lenders, an
amendment fee of Fifty-Five Thousand and No/100 Dollars ($55,000.00), which fee
shall be fully earned by Lenders on the date of this amendment.

 

(ii)                                  Unused Line Fee:  Borrowers shall jointly
and severally pay to Agent, for the benefit of Lenders, an unused line fee of
one-fourth of one percent (1/4th of 1%) of the difference between the Maximum
Revolving Loan Limit and the average daily balance of the Revolving Loans plus
the Letter of Credit Obligations for each month, which fee shall be fully earned
by Lenders and payable monthly in arrears on the first Business Day of each
month.  Said fee shall be calculated on the basis of a 360 day year.

 

(iii)                               Reserved,

 

(iv)                              Costs and Expenses:  Borrowers shall reimburse
Agent for all costs and expenses, including, without limitation, legal expenses
and reasonable attorneys’ fees (whether for internal or outside counsel),
incurred by Agent in connection with the (i) documentation and consummation of
this transaction and any other transactions among Borrowers, Agent  and Lenders,
including, without limitation, Uniform Commercial Code and other public record
searches and filings, overnight courier or other

 

21

--------------------------------------------------------------------------------


 

express or messenger delivery, appraisal costs, surveys, title insurance and
environmental audit or review costs; (ii) collection, protection or enforcement
of any rights in or to the Collateral; (iii) collection of any Liabilities; and
(iv) administration and enforcement of any of Agent’s and/or any Lender’s rights
under this Agreement or any Other Agreement (including, without limitation, any
costs and expenses of any third party provider engaged by Agent for such
purposes).  Borrowers shall also pay all normal service charges with respect to
all accounts maintained by each Borrower with BofA and any additional services
requested by a Borrower from BofA.  All such costs, expenses and charges shall,
if owed to BofA, be reimbursed by Agent and Lenders and in such event, or in the
event such costs and expenses are owed to Agent or a Lender, shall constitute
Liabilities hereunder, shall be payable by Borrowers to Agent on demand, and,
until paid, shall bear interest at the highest rate then applicable to Loans
hereunder. In addition, following the occurrence of an Event of Default,
Borrowers shall reimburse each Lender for all costs and expenses, including,
without limitation, legal expenses and reasonable attorneys’ fees, incurred by
such Lender in connection with the (i) collection, protection or enforcement of
any rights in or to the Collateral; (ii) collection of any Liabilities; and
(iii) administration and enforcement of any of Lenders’ rights under this
Agreement.

 

(v)                                 Capital Adequacy Charge.  If Agent or any
Lender shall have determined that the adoption of any law, rule or regulation
regarding capital adequacy, or any change therein or in the interpretation or
application thereof, or compliance by Agent or such Lender with any request or
directive regarding capital adequacy (whether or not having the force of law)
from any central bank or governmental authority enacted after the date hereof,
does or shall have the effect of reducing the rate of return on such party’s
capital as a consequence of its obligations hereunder to a level below that
which Agent or such Lender could have achieved but for such adoption, change or
compliance (taking into consideration such party’s policies with respect to
capital adequacy) by a material amount, then from time to time, after submission
by Agent to Borrower Representative of a written demand therefor (“Capital
Adequacy Demand”) together with the certificate described below, Borrowers shall
pay to such party such additional amount or amounts (“Capital Adequacy Charge”)
as will compensate such party for such reduction, such Capital Adequacy Demand
to be made with reasonable promptness following such determination.  A
certificate of Agent or such Lender claiming entitlement to payment as set forth
above shall be conclusive in the absence of manifest error.  Such certificate
shall set forth the nature of the occurrence giving rise to such reduction, the
amount of the Capital Adequacy Charge to be paid to Agent or such Lender, and
the method by which such amount was determined.  In determining such amount, the
applicable party may use any reasonable averaging and attribution method,
applied on a non-discriminatory basis.

 

(d)                                 Maximum Interest.  It is the intent of the
parties that the rate of interest and other charges to each Borrower under this
Agreement and the Other Agreements shall be lawful; therefore, if for any reason
the interest or other charges payable under this Agreement are found by a court
of competent jurisdiction, in a final determination, to exceed the limit which
Agent or any Lender may lawfully charge such Borrower, then the obligation to
pay interest and other charges shall automatically be reduced to such limit and,
if any amount in excess of such limit shall have been paid, then such amount
shall be refunded to such Borrower.

 

22

--------------------------------------------------------------------------------


 

5.                                       COLLATERAL.

 

(a)                                  Grant of Security Interest to Agent.  As
security for the payment of all Loans now or in the future made by Agent and
Lenders to Borrowers hereunder and for the payment or other satisfaction of all
other Liabilities, each Borrower hereby ratifies and confirms its prior
assignment and grant to Agent and further assigns to Agent, for the benefit of
Agent and Lenders, and grants to Agent, for the benefit of Agent and Lenders, a
continuing security interest in the following property of such Borrower, whether
now or hereafter owned, existing, acquired or arising and wherever now or
hereafter located:  (a) all Accounts (whether or not Eligible Accounts) and all
Goods whose sale, lease or other disposition by such Borrower has given rise to
Accounts and have been returned to, or repossessed or stopped in transit by,
such Borrower; (b) all Chattel Paper, Instruments, Documents and General
Intangibles (including, without limitation, all patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Inventory); (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts, deposits and cash;
(g) all Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit C
hereto, (i) any other property of such Borrower now or hereafter in the
possession, custody or control of Agent or any Lender or any agent or any
parent, affiliate or subsidiary of Agent or any Lender or any participant with
any Lender in the Loans, for any purpose (whether for safekeeping, deposit,
collection, custody, pledge, transmission or otherwise) and (j) all additions
and accessions to, substitutions for, and replacements, products and Proceeds of
the foregoing property, including, without limitation, proceeds of all insurance
policies insuring the foregoing property, and all of such Borrower’s books and
records relating to any of the foregoing and to such Borrower’s business.

 

(b)                                 Other Security.  Agent, in its sole
discretion, without waiving or releasing any obligation, liability or duty of a
Borrower under this Agreement or the Other Agreements or any Event of Default,
may at any time or times hereafter, but shall not be obligated to, pay, acquire
or accept an assignment of any security interest, lien, encumbrance or claim
asserted by any Person in, upon or against the Collateral.  All sums paid by
Agent in respect thereof and all costs, fees and expenses including, without
limitation, reasonable attorney fees, all court costs and all other charges
relating thereto incurred by Agent shall constitute Liabilities, payable by
Borrowers to Agent on demand and, until paid, shall bear interest at the highest
rate then applicable to Loans hereunder.

 

(c)                                  Possessory Collateral.  Immediately upon a
Borrower’s receipt of any portion of the Collateral evidenced by an
agreement, Instrument or Document, including, without limitation, any Tangible
Chattel Paper and any Investment Property consisting of certificated securities,
such Borrower shall deliver the original thereof to Agent together with an
appropriate endorsement or other specific evidence of assignment thereof to
Agent (in form and substance acceptable to Agent).  If an endorsement or
assignment of any such items shall not be made for any reason, Agent is hereby
irrevocably authorized, as each Borrower’s attorney and agent-in-fact, to
endorse or assign the same on such Borrower’s behalf.

 

23

--------------------------------------------------------------------------------


 

(d)                                 Electronic Chattel Paper.  To the extent
that a Borrower obtains or maintains any Electronic Chattel Paper, such Borrower
shall create, store and assign the record or records comprising the Electronic
Chattel Paper in such a manner that (i) a single authoritative copy of the
record or records exists which is unique, identifiable and except as otherwise
provided in clauses (iv), (v) and (vi) below, unalterable, (ii) the
authoritative copy identifies Agent as the assignee of the record or records,
(iii) the authoritative copy is communicated to and maintained by the Agent or
its designated custodian, (iv) copies or revisions that add or change an
identified assignee of the authoritative copy can only be made with the
participation of Agent, (v) each copy of the authoritative copy and any copy of
a copy is readily identifiable as a copy that is not the authoritative copy and
(vi) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

 

(e)                                  Release of Subsidiary Borrower Liens.  So
long as no Event of Default is then in existence, at such time as all
Liabilities of each Subsidiary Borrower shall have been repaid in full and
neither Agent nor any Lender shall have any commitment to lend or other
obligation to such Subsidiary Borrowers, then (x) Agent shall, upon request,
release its liens on the assets of such Subsidiary Borrowers and (y) at such
time as Agent releases its liens, the Subsidiary Borrowers shall no longer be
considered Borrowers hereunder and Agent shall have no claims against such
Subsidiary Borrowers except with respect to claims thereafter arising under
Section 24 hereunder.

 

6.                                       PRESERVATION OF COLLATERAL AND
PERFECTION OF SECURITY INTERESTS THEREIN.

 

Each Borrower shall, at Agent’s request, at any time and from time to time,
authenticate, execute and deliver to Agent such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Agent) and do
such other acts and things or cause third parties to do such other acts and
things as Agent may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Agent (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the
Liabilities, and in order to facilitate the collection of the Collateral.  Each
Borrower irrevocably hereby makes, constitutes and appoints Agent (and all
Persons designated by Agent for that purpose) as such Borrower’s true and lawful
attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Agent’s security interest in the
Collateral.  Each Borrower further agrees that a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
shall be sufficient as a financing statement. Each Borrower further ratifies and
confirms the prior filing by Agent of any and all financing statements which
identify such Borrower as debtor, Agent as secured party and any or all
Collateral as collateral.

 

7.                                       POSSESSION OF COLLATERAL AND RELATED
MATTERS.

 

Until an Event of Default has occurred, each Borrower shall have the right,
except as otherwise provided in this Agreement, in the ordinary course of such
Borrower’s business, to

 

24

--------------------------------------------------------------------------------


 

(a) sell, lease or furnish under contracts of service any of such Borrower’s
Inventory normally held by such Borrower for any such purpose; and (b) use and
consume any raw materials, work in process or other materials normally held by
such Borrower for such purpose; provided, however, that a sale in the ordinary
course of business shall not include any transfer or sale in satisfaction,
partial or complete, of a debt owed by such Borrower.

 

8.                                       COLLECTIONS.

 

(a)                                  Borrowers shall direct all of their Account
Debtors to make all payments on the Accounts directly to one or more post office
box(s) (each, a “Lock Box”) designated by, and under the exclusive control of,
Agent, at one or more financial institution(s) acceptable to Agent.  Borrowers
shall establish one or more accounts (each, a “Dominion Account”) in Borrower’s
name, for the Benefit of Agent, with a financial institution acceptable to
Agent, into which all payments received in the Lock Box(es) shall be deposited,
and into which Borrowers will immediately deposit all payments received by
Borrowers on Accounts in the identical form in which such payments were
received, whether by cash or check.  If Borrowers, any Affiliate or Subsidiary,
any shareholder, officer, director, employee or agent of Borrowers or any
Affiliate or Subsidiary, or any other Person acting for or in concert with
Borrowers shall receive any monies, checks, notes, drafts or other payments
relating to or as Proceeds of Accounts or other Collateral, Borrowers and each
such Person shall receive all such items in trust for Agent and, immediately
upon receipt thereof, shall remit the same (or cause the same to be remitted) in
kind to such Dominion Account.  The financial institution with which a Dominion
Account is established shall acknowledge and agree, in a manner satisfactory to
Agent, that (x) such financial institution has no right to setoff against the
Lock Box or Dominion Account or against any other account maintained by such
financial institution into which the contents of the Lock Box or Dominion
Account are transferred and (y) during the existence of a Trigger Period, such
financial institution will follow the instructions of Lender with respect to
disposition of funds in the Lock Box and such Dominion Account without further
consent from Borrowers, including without limitation that such financial
institution shall wire, or otherwise transfer in immediately available funds to
Agent in a manner satisfactory to Agent, funds deposited in such Dominion
Account on a daily basis as such funds are collected.  Borrowers agree that all
payments made to such Dominion Account or otherwise received by Agent, whether
in respect of the Accounts or as Proceeds of other Collateral or otherwise
(except for proceeds of Collateral which are required to be delivered to the
holder of a Permitted Lien which is prior in right of payment), may, at the
election of the Agent during the existence of a Trigger Period, be the sole and
exclusive property of Agent and shall be applied on account of the Liabilities
in accordance with the terms of this Agreement.  If no Trigger Period is then
continuing, Borrowers may access the funds in such Dominion Account and may, at
its discretion, cause all or any portion of the funds in such Dominion Account
to be paid to Agent for application to the Liabilities in accordance with the
terms of this Agreement.  Borrowers agree to pay all customary fees, costs and
expenses in connection with opening and maintaining the Lock Box(es) and such
Dominion Account.  All of such fees, costs and expenses if not paid by Borrowers
may be paid by Agent and in such event all amounts paid by Agent shall
constitute Liabilities hereunder, shall be payable to Agent by Borrowers upon
demand, and, until paid, shall bear interest at the default rate applicable to
the Revolving Loans hereunder.  All checks, drafts, instruments and other items
of payment or Proceeds of Collateral required to be delivered to Agent hereunder
shall be endorsed by Borrowers to Agent, and, if that endorsement of any such
item shall not be made for any reason,

 

25

--------------------------------------------------------------------------------


 

Agent is hereby irrevocably authorized to endorse the same on Borrowers’
behalf.  For purpose of this section, Borrowers irrevocably hereby make,
constitute and appoint Agent (and all Persons designated by Agent for that
purpose) as Borrowers’ true and lawful attorney and agent-in-fact during the
continuance of an Event of Default (i) to endorse Borrowers’ names upon said
items of payment and/or Proceeds of Collateral and upon any Chattel Paper,
Document, Instrument, invoice or similar document or agreement relating to any
Account of Borrowers or Goods pertaining thereto; (ii) to take control in any
manner of any item of payment or Proceeds thereof and (iii) to have access to
any lock box or postal box into which any of Borrowers’ mail is deposited, and
open and process all mail addressed to Borrowers and deposited therein.

 

(b)                                 Agent may at any time and from time to time
after the occurrence and during the continuance of an Event of Default, whether
before or after notification to any Account Debtor and whether before or after
the maturity of any of the Liabilities, (i) enforce collection of any of
Borrowers’ Accounts or other amounts owed to such Borrower by suit or otherwise;
(ii) exercise all of Borrowers’ rights and remedies with respect to proceedings
brought to collect any Accounts or other amounts owed to such Borrower;
(iii) surrender, release or exchange all or any part of any Accounts or other
amounts owed to such Borrower, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;
(iv) sell or assign any Account of such Borrower or other amount owed to such
Borrower upon such terms, for such amount and at such time or times as Agent
deems advisable; (v) prepare, file and sign such Borrower’s name on any proof of
claim in bankruptcy or other similar document against any Account Debtor or
other Person obligated to such Borrower; and (vi) do all other acts and things
which are necessary, in Agent’s sole discretion, to fulfill such Borrower’s
obligations under this Agreement and the Other Agreements and to allow Agent to
collect the Accounts or other amounts owed to such Borrower.  In addition to any
other provision hereof, Agent may at any time after the occurrence and during
the continuance of an Event of Default, at Borrowers’ expense, notify any
parties obligated on any of the Accounts to make payment directly to Agent of
any amounts due or to become due thereunder.

 

(c)                                  For purposes of determining the amount of
Loans available for borrowing purposes, during the existence of a Trigger
Period, the ledger balance in the main Dominion Account held at BofA or by Agent
as of the end of a Business Day shall be applied to the Liabilities at the
beginning of the next Business Day, provided that absent the existence of a
Trigger Period, any such application by Agent of the ledger balance in the
Dominion Account to the Liabilities shall be at the beginning of the next
Business Day following Borrowers’ direction to make such application.  However,
solely for purposes of computing interest hereunder, in addition to Agent’s
standard fees and charges relating to the Dominion Account, any application by
Agent of such ledger balance to the Liabilities shall be deemed to be made on
the same Business Day as application to the Liabilities set forth in the
preceding sentence.  If, as a result of such application, a credit balance
exists, the balance shall not accrue interest in favor of Borrowers and shall be
made available to Borrowers as long as no Event of Default exists.  Borrowers
irrevocably waive the right to direct the application of any payments or
Collateral proceeds, and agrees that Agent shall have the continuing, exclusive
right to apply and reapply same against the Liabilities, in such manner as Agent
deems advisable, notwithstanding any entry by Agent in its records.

 

26

--------------------------------------------------------------------------------


 

9.                                       COLLATERAL, AVAILABILITY AND FINANCIAL
REPORTS AND SCHEDULES.

 

(a)                                  Daily Reports.  Borrower Representative
shall deliver to Agent an executed daily loan report and certificate in Agent’s
then current form on each day on which such Borrower Representative requests a
Revolving Loan on behalf of a Borrower, and in any event at least once each
week, which shall be accompanied by copies of such Borrower’s sales journal,
cash receipts journal and credit memo journal for the relevant period.  Such
report shall reflect the activity of such Borrower with respect to Accounts for
the immediately preceding week, and shall be in a form and with such specificity
as is satisfactory to Agent and shall contain such additional information
concerning Accounts and Inventory as may be requested by Agent including,
without limitation, but only if specifically requested by Agent, copies of all
invoices prepared in connection with such Accounts.

 

(b)                                 Monthly Reports.  Borrower Representative
shall deliver to Agent, in addition to any other reports, as soon as practicable
and in any event: (i) within ten (10) days after the end of each month, (A) a
detailed trial balance of each Borrower’s Accounts aged per invoice date, in
form and substance reasonably satisfactory to Agent including, without
limitation, the names and addresses of all Account Debtors of each Borrower, and
(B) a summary and detail of accounts payable (such Accounts and accounts payable
divided into such time intervals as Agent may require in its sole discretion),
including a listing of any held checks; and (ii) within ten (10) days after the
end of each month, the general ledger inventory account balance, a perpetual
inventory report and Agent’s standard form of Inventory report then in effect or
the form most recently requested from Borrowers by Agent, for each Borrower by
each category of Inventory, together with a description of the monthly change in
each category of Inventory.

 

(c)                                  Financial Statements.  Borrower
Representative shall deliver to Agent and each Lender the following financial
information, all of which shall be prepared in accordance with generally
accepted accounting principles consistently applied, and shall be accompanied by
a compliance certificate in the form of Exhibit B (the “Compliance Certificate”)
hereto (except with respect to statements required pursuant to clause (i) of
this subsection), which compliance certificate shall include a calculation of
all financial covenants contained in this Agreement:  (i) no later than
thirty (30) days after each calendar month, copies of internally prepared
financial statements, including, without limitation, balance sheets and
statements of income, retained earnings and cash flow of Borrowers and their
Subsidiaries on a consolidated and consolidating basis, certified by the Chief
Financial Officer of Borrower Representative and each of Borrowers’
Subsidiaries; (ii) no later than forty five (45) days after the end of each of
the first three quarters of each Borrower’s Fiscal Year, copies of internally
prepared financial statements including, without limitation, balance sheets,
statements of income, retained earnings, cash flows and reconciliation of
surplus of Borrowers and their Subsidiaries on a consolidated and consolidating
basis, certified by the Chief Financial Officer of Borrower Representative and
each of Borrowers’ Subsidiaries and (iii) no later than ninety (90) days after
the end of each of Borrowers’ Fiscal Years, certified annual financial
statements of Borrowers and their Subsidiaries on a consolidated and
consolidating basis with an unqualified opinion by independent certified public
accountants selected by Borrowers and their Subsidiaries and reasonably
satisfactory to Agent, which financial statements shall be accompanied by (A) a
letter

 

27

--------------------------------------------------------------------------------


 

from such accountants acknowledging that they are aware that a primary intent of
Borrowers and their Subsidiaries in obtaining such financial statements is to
influence Agent and Lenders and that Agent and Lenders are relying upon such
financial statements in connection with the exercise of their rights hereunder,
provided, that Borrowers shall only be required to use their reasonable efforts
exercised in good faith to obtain such letter; and (B) copies of any management
letters sent to a Borrower by such accountants.

 

(d)                                 Annual Projections.  As soon as practicable
and in any event prior to the beginning of each Fiscal Year, Borrower
Representative shall deliver to Agent and each Lender projected balance sheets,
statements of income and cash flow for Borrowers on a consolidated and
consolidating basis, for each of the twelve (12) months during such Fiscal Year,
which shall include the assumptions used therein, together with appropriate
supporting details as reasonably requested by Agent.

 

(e)                                  Explanation of Budgets and Projections.  In
conjunction with the delivery of the annual presentation of projections or
budgets referred to in subsection 9(d) above, Borrower Representative shall
deliver a letter signed by the President or a Vice President of  Borrower
Representative and by the Treasurer or Chief Financial Officer of Borrower
Representative, describing, comparing and analyzing, in detail, all changes and
developments between the anticipated financial results included in such
projections or budgets and the historical financial statements of Borrowers.

 

(f)                                    Public Reporting.  Promptly upon the
filing thereof, Borrower Representative shall deliver to Agent and each Lender
copies of all registration statements and annual, quarterly, monthly or other
regular reports which any Borrower or any of such Borrower’s Subsidiaries files
with the Securities and Exchange Commission, as well as promptly providing to
Agent and each Lender copies of any reports and proxy statements delivered to
its shareholders.

 

(g)                                 Other Information.  Promptly following
request therefor by Agent, Borrower Representative shall deliver to Agent such
other business or financial data, reports, appraisals and projections as Agent
may reasonably request.

 

10.                                 TERMINATION; AUTOMATIC RENEWAL.

 

THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL APRIL 18, 2014 (THE
“ORIGINAL TERM”) AND SHALL AUTOMATICALLY RENEW ITSELF FROM YEAR TO YEAR
THEREAFTER (EACH SUCH ONE-YEAR RENEWAL BEING REFERRED TO HEREIN AS A “RENEWAL
TERM”) UNLESS (A)  THE DUE DATE OF THE LIABILITIES IS ACCELERATED PURSUANT TO
SECTION 16 HEREOF; OR (B) A BORROWER OR ANY LENDER ELECTS TO TERMINATE THIS
AGREEMENT AT THE END OF THE ORIGINAL TERM OR AT THE END OF ANY RENEWAL TERM BY
GIVING THE OTHER PARTIES HERETO WRITTEN NOTICE OF SUCH ELECTION AT LEAST NINETY
(90) DAYS PRIOR TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT RENEWAL
TERM.  UPON TERMINATION OF THIS AGREEMENT BORROWERS SHALL PAY ALL OF THE
LIABILITIES IN FULL.  If one or more of the events specified in clauses (A) and
(B) 

 

28

--------------------------------------------------------------------------------


 

occurs, then (i) Agent and Lenders shall not make any additional Loans on or
after the date identified as the date on which the Liabilities are to be repaid;
and (ii) this Agreement shall terminate on the date thereafter that the
Liabilities are paid in full.  At such time as Borrowers have repaid all of the
Liabilities and this Agreement has terminated, each Borrower shall deliver to
Agent and Lenders a release, in form and substance satisfactory to Agent, of all
obligations and liabilities of Agent and its Lenders and their officers,
directors, employees, agents, parents, subsidiaries and affiliates to such
Borrower, and if such Borrower is obtaining new financing from another lender,
such Borrower shall deliver such lender’s indemnification of Agent and Lenders,
in form and substance satisfactory to Agent, for checks which Agent has credited
to such Borrower’s account, but which subsequently are dishonored for any reason
or for automatic clearinghouse or wire transfers not yet posted to such
Borrower’s account.  If, during the term of this Agreement, Borrowers prepay all
of the Liabilities and this Agreement is terminated, Borrowers jointly and
severally agree to pay to Agent, for the benefit of the Lenders, as a prepayment
fee, in addition to the payment of all other Liabilities, an amount equal to
(i) one-half of one percent (1/2%) of the Maximum Loan Limit if such prepayment
occurs after April 18, 2011 but on or before April 18, 2012, and (ii) one
quarter of one percent (1/4%) of the Maximum Loan Limit if such prepayment
occurs after April 18, 2012 but on or before April 18, 2013.  Notwithstanding
the foregoing, no prepayment fee shall be required in the event that such
prepayment occurs after April 18, 2013.

 

11.                                 REPRESENTATIONS AND WARRANTIES.

 

Each Borrower hereby represents and warrants to Agent and each Lender, which
representations and warranties (whether appearing in this Section 11 or
elsewhere) shall be true at the time of Borrowers’ execution hereof and the
closing of the transactions described herein or related hereto, shall remain
true until the repayment in full and satisfaction of all the Liabilities and
termination of this Agreement, and shall be remade by each Borrower at the time
each Loan is made pursuant to this Agreement.

 

(a)                                  Financial Statements and Other
Information.  The financial statements and other information delivered or to be
delivered by Borrowers to Agent or any Lender at or prior to the date of this
Agreement accurately reflect the financial condition of Borrowers, and there has
been no adverse change in the financial condition, the operations or any other
status of a Borrower since the date of the financial statements delivered to
Agent most recently prior to the date of this Agreement.  All written
information now or heretofore furnished by each Borrower to Agent or any Lender
is true and correct as of the date with respect to which such information was
furnished.

 

(b)                                 Locations.  The office where each Borrower
keeps its books, records and accounts (or copies thereof) concerning the
Collateral, each Borrower’s principal place of business and all of each
Borrower’s other places of business, locations of Collateral and post office
boxes and locations of bank accounts are as set forth in Exhibit A and at other
locations within the continental United States of which Agent has been advised
by Borrower Representative in accordance with subsection 12(b)(i).  The
Collateral, including, without limitation, the Equipment (except any part
thereof which Borrower Representative shall have advised Agent in writing
consists of Collateral normally used in more than one state) is kept, or, in the
case of vehicles, based, only at the addresses set forth on Exhibit A, and at
other locations

 

29

--------------------------------------------------------------------------------


 

within the continental United States of which Agent has been advised by Borrower
Representative in writing in accordance with subsection 12(b)(i) hereof.

 

(c)                                  Loans by Borrower.  No Borrower has made
any loans or advances to any Affiliate or other Person except for (i) advances
authorized hereunder to employees, officers and directors of such Borrower for
travel, salaries or bonuses and other expenses arising in the ordinary course of
such Borrower’s business, and (ii) loans by AMCON permitted pursuant to
subsection 13(f) hereof.

 

(d)                                 Accounts and Inventory.  Each Account or
item of Inventory which a Borrower shall, expressly or by implication, request
Agent to classify as an Eligible Account, Eligible Inventory, or as Eligible
Cigarette Inventory, respectively, shall, as of the time when such request is
made, conform in all respects to the requirements of such classification as set
forth in the respective definitions of “Eligible Account”, “Eligible Inventory”
and “Eligible Cigarette Inventory” as set forth herein and as otherwise
established by Agent from time to time.

 

(e)                                  Liens.  Each Borrower is the lawful owner
of all Collateral now purportedly owned or hereafter purportedly acquired by
such Borrower, free from all liens, claims, security interests and encumbrances
whatsoever, whether voluntarily or involuntarily created and whether or not
perfected, other than the Permitted Liens.

 

(f)                                    Organization, Authority and No Conflict. 
AMCON is a corporation, duly organized, validly existing and in good standing in
the State of Delaware, its state organizational identification number is 2093842
and such Borrower is duly qualified and in good standing in all states where the
nature and extent of the business transacted by it or the ownership of its
assets makes such qualification necessary. Chamberlin Natural is a corporation,
duly organized, validly existing and in good standing in the State of Florida,
its state organizational identification number is 538536 and such Borrower is
duly qualified and in good standing in all states where the nature and extent of
the business transacted by it or the ownership of its assets makes such
qualification necessary.  Health Food is a corporation, duly organized, validly
existing and in good standing in the State of Oklahoma, its state organizational
identification number is 1900173205 and such Borrower is duly qualified and in
good standing in all states where the nature and extent of the business
transacted by it or the ownership of its assets makes such qualification
necessary. Each Borrower has the right and power and is duly authorized and
empowered to enter into, execute and deliver this Agreement and the Other
Agreements and perform its obligations hereunder and thereunder.  Each
Borrower’s execution, delivery and performance of this Agreement and the Other
Agreements does not conflict with the provisions of the organizational documents
of such Borrower, any statute, regulation, ordinance or rule of law, or any
agreement, contract or other document which may now or hereafter be binding on
such Borrower, and each Borrower’s execution, delivery and performance of this
Agreement and the Other Agreements shall not result in the imposition of any
lien or other encumbrance upon any of such Borrower’s property under any
existing indenture, mortgage, deed of trust, loan or credit agreement or other
agreement or instrument by which such Borrower or any of its property may be
bound or affected.

 

30

--------------------------------------------------------------------------------


 

(g)           Litigation.  There are no actions or proceedings which are pending
or threatened against a Borrower which is, in the determination of Agent,
reasonably likely to have a Material Adverse Effect on such Borrower, and each
Borrower shall, promptly upon becoming aware of any such pending or threatened
action or proceeding, give written notice thereof to Agent.  No Borrower has any
Commercial Tort Claims pending other than those set forth on Exhibit C hereto as
Exhibit C may be amended from time to time.

 

(h)           Compliance with Laws and Maintenance of Permits.  Each Borrower
has obtained all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect on such Borrower.  Each Borrower is in compliance in all material
respects with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, Environmental
Laws and statutes, orders, regulations, rules and ordinances relating to taxes,
employer and employee contributions and similar items, securities, ERISA or
employee health and safety) the failure to comply with which would have a
Material Adverse Effect on such Borrower.

 

(i)            Affiliate Transactions.  Except as set forth on
Schedule 11(i) hereto or as permitted pursuant to subsection 11(c) hereof, no
Borrower is conducting, permitting or suffering to be conducted, transactions
with any Affiliate other than transactions with Affiliates for the purchase or
sale of Inventory or services in the ordinary course of business pursuant to
terms that are no less favorable to such Borrower than the terms upon which such
transactions would have been made had they been made to or with a Person that is
not an Affiliate.

 

(j)            Names and Trade Names.  Each Borrower’s name has always been as
set forth on the first page of this Agreement and no Borrower uses trade names,
assumed names, fictitious names or division names in the operation of its
business, except as set forth on Schedule 11(j) hereto.

 

(k)           Equipment.  Each Borrower has good and indefeasible and
merchantable title to and ownership of all Equipment.  No Equipment is a Fixture
to real property unless such real property is owned by such Borrower and is
subject to a mortgage in favor of Agent, or if such real property is leased, is
subject to a landlord’s agreement in favor of Agent on terms acceptable to
Agent, or an accession to other personal property unless such personal property
is subject to a first priority lien in favor of Agent.

 

(l)            Enforceability.  This Agreement and the Other Agreements to which
a Borrower is a party are the legal, valid and binding obligations of such
Borrower and are enforceable against such Borrower in accordance with their
respective terms.

 

(m)          Solvency.  Each Borrower is, after giving effect to the
transactions contemplated hereby, solvent, able to pay its debts as they become
due, has capital sufficient to carry on its business, now owns property having a
value both at fair valuation and at present fair saleable value on a going
concern basis greater than the amount required to pay its debts, and will not be
rendered insolvent by the execution and delivery of this Agreement or any of the
Other Agreements or by completion of the transactions contemplated hereunder or
thereunder.

 

31

--------------------------------------------------------------------------------


 

(n)           Indebtedness.  Except as set forth on Schedule 11(n) hereto or as
permitted pursuant to subsections 13(a) and 13(f) hereof, no Borrower is
obligated (directly or indirectly), for any loans or other indebtedness for
borrowed money other than the Loans.

 

(o)           Margin Security and Use of Proceeds.  No Borrower owns any margin
securities, and none of the proceeds of the Loans hereunder shall be used for
the purpose of purchasing or carrying any margin securities or for the purpose
of reducing or retiring any indebtedness which was originally incurred to
purchase any margin securities or for any other purpose not permitted by
Regulation U of the Board of Governors of the Federal Reserve System as in
effect from time to time.

 

(p)           Parent, Subsidiaries and Affiliates.  Except as set forth on
Schedule 11(p) hereto, no Borrower has any Parents, Subsidiaries or other
Affiliates or divisions, nor is any Borrower engaged in any joint venture or
partnership with any other Person.

 

(q)           No Defaults.  No Borrower is in default under any material
contract, lease or commitment to which it is a party or by which it is bound,
nor does any Borrower know of any dispute regarding any contract, lease or
commitment which would have a Material Adverse Effect on such Borrower.

 

(r)            Employee Matters.  There are no controversies pending or
threatened between a Borrower and any of its employees, agents or independent
contractors other than employee grievances arising in the ordinary course of
business which would not, in the aggregate, have a Material Adverse Effect on
such Borrower, and each Borrower is in compliance with all federal and state
laws respecting employment and employment terms, conditions and practices except
for such non-compliance which would not have a Material Adverse Effect on such
Borrower.

 

(s)           Intellectual Property.  Each Borrower possesses adequate licenses,
patents, patent applications, copyrights, service marks, trademarks, trademark
applications, trade styles and trade names to continue to conduct its business
as heretofore conducted by it.

 

(t)            Environmental Matters.  No Borrower has generated, used, stored,
treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off its premises (whether or not owned by it) in any
manner which at any time violates in any material respect any Environmental Law
or any license, permit, certificate, approval or similar authorization
thereunder and the operations of each Borrower comply in all material respects
with all Environmental Laws and all licenses, permits, certificates, approvals
and similar authorizations thereunder.  There has been no investigation,
proceeding, complaint, order, directive, claim, citation or notice by any
governmental authority or any other Person, nor is any pending or to the best of
each Borrower’s knowledge threatened with respect to any non-compliance with or
violation of the requirements of any Environmental Law by a Borrower or the
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which affects a Borrower or its business, operations or
assets or any properties at which a Borrower has transported, stored or disposed
of any Hazardous Materials.  No Borrower has any material

 

32

--------------------------------------------------------------------------------


 

liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials.

 

(u)           ERISA Matters.  Each Borrower has paid and discharged all
obligations and liabilities arising under ERISA of a character which, if unpaid
or unperformed, might result in the imposition of a lien against any of its
properties or assets.

 

12.           AFFIRMATIVE COVENANTS.

 

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrowers obtain Requisite Lenders’ prior written consent
waiving or modifying any of Borrowers’ covenants hereunder in any specific
instance, each Borrower covenants and agrees as follows:

 

(a)           Maintenance of Records.  Each Borrower shall at all times keep
accurate and complete books, records and accounts with respect to all of such
Borrower’s business activities, in accordance with sound accounting practices
and generally accepted accounting principles consistently applied, and shall
keep such books, records and accounts, and any copies thereof, only at the
addresses indicated for such purpose on Exhibit A.

 

(b)           Notices.  Borrower Representative shall:

 

(i)            Locations.  Promptly (but in no event less than ten (10) days
prior to the occurrence thereof) notify Agent of the proposed opening of any new
place of business or new location of Collateral, the closing of any existing
place of business or location of Collateral, any change in the location of any
Borrower’s books, records and accounts (or copies thereof), the opening or
closing of any post office box, the opening or closing of any bank account or,
if any of the Collateral consists of Goods of a type normally used in more than
one state, the use of any such Goods in any state other than a state in which
any Borrower has previously advised Agent that such Goods will be used.

 

(ii)           Eligible Accounts and Inventory.  Promptly upon becoming aware
thereof, notify Agent if any Account or Inventory identified by any Borrower to
Agent as an Eligible Account or Eligible Inventory becomes ineligible for any
reason.

 

(iii)          Litigation and Proceedings.  Promptly upon becoming aware
thereof, notify Agent of any actions or proceedings which are pending or
threatened against any Borrower which might have a Material Adverse Effect on
such Borrower and of any Commercial Tort Claims of such Borrower which may
arise, which notice shall constitute such Borrower’s authorization to amend
Exhibit C to add such Commercial Tort Claim.

 

(iv)          Names and Trade Names.  Notify Agent within ten (10) days of the
change of its name or the use of any trade name, assumed name, fictitious name
or division name not previously disclosed to Agent in writing.

 

33

--------------------------------------------------------------------------------


 

(v)           ERISA Matters.  Promptly notify Agent of (x) the occurrence of any
“reportable event” (as defined in ERISA) which might result in the termination
by the Pension Benefit Guaranty Corporation (the “PBGC”) of any employee benefit
plan (“Plan”) covering any officers or employees of such Borrower, any benefits
of which are, or are required to be, guaranteed by the PBGC, (y) receipt of any
notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trust therefor or (z) its intention to terminate or withdraw
from any Plan.

 

(vi)          Environmental Matters.  Immediately notify Agent upon becoming
aware of any investigation, proceeding, complaint, order, directive, claim,
citation or notice with respect to any non-compliance with or violation of the
requirements of any Environmental Law by any Borrower or the generation, use,
storage, treatment, transportation, manufacture handling, production or disposal
of any Hazardous Materials or any other environmental, health or safety matter
which affects any Borrower or its business operations or assets or any
properties at which any Borrower has transported, stored or disposed of any
Hazardous Materials.

 

(vii)         Default; Material Adverse Change.  Promptly advise Agent of any
material adverse change in the business, property, assets, prospects, operations
or condition, financial or otherwise, of any Borrower, the occurrence of any
Event of Default hereunder or the occurrence of any event which, if uncured,
will become an Event of Default after notice or lapse of time (or both).

 

All of the foregoing notices shall be provided by Borrower Representative to
Agent in writing.

 

(c)           Compliance with Laws and Maintenance of Permits.  Each Borrower
shall maintain all governmental consents, franchises, certificates, licenses,
authorizations, approvals and permits, the lack of which would have a Material
Adverse Effect on such Borrower and each Borrower shall remain in compliance
with all applicable federal, state, local and foreign statutes, orders,
regulations, rules and ordinances (including, without limitation, Environmental
Laws and statutes, orders, regulations, rules and ordinances relating to taxes,
employer and employee contributions and similar items, securities, ERISA or
employee health and safety) the failure with which to comply would have a
Material Adverse Effect on such Borrower.  Following any determination by Agent
that there is non-compliance, or any condition which requires any action by or
on behalf of a Borrower in order to avoid non-compliance, with any Environmental
Law, in each case where such non compliance would have a Material Adverse Effect
on such Borrower, at such Borrower’s expense cause an independent environmental
engineer acceptable to Agent to conduct such tests of the relevant site(s) as
are appropriate and prepare and deliver a report setting forth the results of
such tests, a proposed plan for remediation and an estimate of the costs
thereof.

 

(d)           Inspection and Audits.  Each Borrower shall permit Agent and
Lenders, or any Persons designated by Agent, to call at such Borrower’s places
of business at any reasonable times, and, without hindrance or delay, to inspect
the Collateral and to inspect, audit, check and make extracts from such
Borrower’s books, records, journals, orders, receipts and any correspondence and
other data relating to such Borrower’s business, the Collateral or any
transactions between the parties hereto, and shall have the right to make such
verification

 

34

--------------------------------------------------------------------------------


 

concerning such Borrower’s business as Agent may consider reasonable under the
circumstances.  Each Borrower shall furnish to Agent such information relevant
to Agent’s and/or any Lender’s rights under this Agreement and the Other
Agreements as Agent shall at any time and from time to time request.  Agent,
through its officers, employees or agents shall have the right, at any time and
from time to time, in Agent’s name, to verify the validity, amount or any other
matter relating to any of such Borrower’s Accounts, by mail, telephone,
telecopy, electronic mail, or otherwise.  Each Borrower authorizes Agent and
Lenders to discuss the affairs, finances and business of such Borrower with any
officers, employees or directors of such Borrower or with its Parent or any
Affiliate or the officers, employees or directors of its Parent or any
Affiliate, and to discuss the financial condition of such Borrower with such
Borrower’s independent public accountants.  Any such discussions shall be
without liability to Agent or any Lender or to Borrowers’ independent public
accountants.  Borrowers shall pay to Agent all customary fees and all costs and
out-of-pocket expenses incurred by Agent in the exercise of its rights
hereunder, and all of such fees, costs and expenses shall constitute Liabilities
hereunder, shall be payable on demand and, until paid, shall bear interest at
the highest rate then applicable to Loans hereunder.  Notwithstanding the
foregoing, provided no Event of Default has occurred, the Agent shall be limited
to two (2) inspections per calendar year.

 

(e)           Insurance.  Each Borrower shall:

 

(i)            Keep the Collateral properly housed and insured for the full
insurable value thereof against loss or damage by fire, theft, explosion,
sprinklers, collision (in the case of motor vehicles) and such other risks as
are customarily insured against by Persons engaged in businesses similar to that
of such Borrower, with such companies, in such amounts, with such deductibles,
and under policies in such form, as shall be satisfactory to Agent.  Original
(or certified) copies of such policies of insurance have been or shall be,
within ninety (90) days of the date hereof, delivered to Agent, together with
evidence of payment of all premiums therefor, and shall contain an endorsement,
in form and substance acceptable to Agent, showing loss under such insurance
policies payable to Agent, for the benefit of Agent and Lenders.  Such
endorsement, or an independent instrument furnished to Agent, shall provide that
the insurance company shall give Agent at least thirty (30) days written notice
before any such policy of insurance is altered or canceled and that no act,
whether willful or negligent, or default of such Borrower or any other Person
shall affect the right of Agent to recover under such policy of insurance in
case of loss or damage.  In addition, each Borrower shall cause to be executed
and delivered to Agent an assignment of proceeds of its business interruption
insurance policies.  Each Borrower hereby directs all insurers under all
policies of insurance to pay all proceeds payable thereunder in excess of
$100,000.00 for any occurrence directly to Agent, such proceeds to be applied on
account of the Liabilities in accordance with the terms of this Agreement. Any
proceeds of insurance paid directly to Borrowers shall be used by Borrowers to
repair or restore the damaged or lost property which gave rise to the insurance
claim.  Each Borrower irrevocably makes, constitutes and appoints Agent (and all
officers, employees or agents designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purpose of making, settling and
adjusting claims under such policies of insurance, endorsing the name of such
Borrower on any check, draft, instrument or other item of

 

35

--------------------------------------------------------------------------------


 

payment for the proceeds of such policies of insurance and making all
determinations and decisions with respect to such policies of insurance.

 

(ii)           Maintain, at its expense, such public liability and third party
property damage insurance as is customary for Persons engaged in businesses
similar to that of such Borrower with such companies and in such amounts, with
such deductibles and under policies in such form as shall be satisfactory to
Agent and original (or certified) copies of such policies have been or shall be,
within ninety (90) days after the date hereof, delivered to Agent, together with
evidence of payment of all premiums therefor; each such policy shall contain an
endorsement showing Agent and Lenders as additional insureds thereunder and
providing that the insurance company shall give Agent at least thirty (30) days
written notice before any such policy shall be altered or canceled.

 

If a Borrower at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above or to pay any premium relating
thereto, then Agent, without waiving or releasing any obligation or default by
Borrowers hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Agent deems advisable.  Such insurance, if
obtained by Agent, may, but need not, protect such Borrower’s interests or pay
any claim made by or against such Borrower with respect to the Collateral.  Such
insurance may be more expensive than the cost of insurance such Borrower may be
able to obtain on its own and may be cancelled only upon Borrower Representative
providing evidence that it has obtained the insurance as required above.  All
sums disbursed by Agent in connection with any such actions, including, without
limitation, court costs, expenses, other charges relating thereto and reasonable
attorneys’ fees, shall constitute Loans hereunder, shall be payable on demand by
Borrowers to Agent and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder.

 

(f)            Collateral.  Each Borrower shall keep the Collateral in good
condition, repair and order and shall make all necessary repairs to the
Equipment and replacements thereof so that the operating efficiency and the
value thereof shall at all times be preserved and maintained.  Each Borrower
shall permit Agent and Lenders to examine any of the Collateral at any time and
wherever the Collateral may be located and, each Borrower shall, immediately
upon request therefor by Agent, deliver to Agent any and all evidence of
ownership of any of the Equipment including, without limitation, certificates of
title and applications of title.  Each Borrower shall, at the request of Agent,
indicate on its records concerning the Collateral a notation, in form
satisfactory to Agent, of the security interest of Agent hereunder.

 

(g)           Use of Proceeds.  All monies and other property obtained by a
Borrower from Agent and Lenders pursuant to this Agreement shall be used solely
for business purposes of such Borrower.

 

(h)           Taxes.  Each Borrower shall file all required tax returns and pay
all of its taxes when due, including, without limitation, taxes imposed by
federal, state or municipal agencies, and shall cause any liens for taxes to be
promptly released; provided, that such Borrower shall have the right to contest
the payment of such taxes in good faith by appropriate proceedings so long as
(i) the amount so contested is shown on such Borrower’s financial statements;
(ii) the contesting of any such payment does not give rise to a lien for taxes;
(iii) such

 

36

--------------------------------------------------------------------------------


 

Borrower keeps on deposit with Agent (such deposit to be held without interest)
an amount of money which, in the sole judgment of Agent, is sufficient to pay
such taxes and any interest or penalties that may accrue thereon; and (iv) if
such Borrower fails to prosecute such contest with reasonable diligence, Agent
may apply the money so deposited in payment of such taxes.  If a Borrower fails
to pay any such taxes and in the absence of any such contest by such Borrower,
Agent may (but shall be under no obligation to) advance and pay any sums
required to pay any such taxes and/or to secure the release of any lien
therefor, and any sums so advanced by Agent shall constitute Loans hereunder,
shall be payable by such Borrower to Agent on demand, and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder.

 

(i)            Intellectual Property.  Each Borrower shall maintain adequate
licenses, patents, patent applications, copyrights, service marks, trademarks,
trademark applications, tradestyles and trade names to continue its business as
heretofore conducted by it or as hereafter conducted by it.

 

(j)            Checking Accounts and Cash Management Services.  Borrowers shall
maintain their general checking and controlled disbursement accounts with BofA. 
Normal charges shall be assessed thereon.  Although no compensating balance is
required, each Borrower must keep monthly balances in order to merit earnings
credits which will cover BofA’s service charges for demand deposit account
activities. In addition, Borrowers shall enter into agreements with BofA for
standard cash management services.  Borrowers shall be responsible for all
normal charges assessed thereon.

 

(k)           Patriot Act, Bank Secrecy Act and Office of Foreign Assets
Control.  As required by federal law and the Agent’s, BofA’s and each Lender’s
policies and practices, the Agent, BofA and each Lender may need to obtain,
verify and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services and each Borrower agrees to provide such
information.  In addition, and without limiting the foregoing sentence, each
Borrower shall (a) ensure, and cause each Subsidiary to ensure, that no Person
who owns a controlling interest in or otherwise controls any Borrower or any
Subsidiary is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury or included in any
Executive Orders, (b) not use or permit the use of the proceeds of the Loans to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply, and cause each
Subsidiary to comply, with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.

 

13.           NEGATIVE COVENANTS.

 

Until payment and satisfaction in full of all, Liabilities and termination of
this Agreement, unless Borrowers obtain Requisite Lenders’ prior written consent
waiving or modifying any of Borrowers’ covenants hereunder in any specific
instance, each Borrower agrees as follows:

 

(a)           Guaranties.  No Borrower shall assume, guarantee or endorse, or
otherwise become liable in connection with, the obligations of any Person,
except by

 

37

--------------------------------------------------------------------------------


 

endorsement of instruments for deposit or collection or similar transactions in
the ordinary course of business.

 

(b)           Indebtedness.  No Borrower shall create, incur, assume or become
obligated (directly or indirectly), for any loans or other indebtedness for
borrowed money other than the Loans, except that a Borrower may (i) borrow money
from a Person other than Agent and Lenders on an unsecured and subordinated
basis if a subordination agreement in favor of Agent for its benefit and the
benefit of the other  Lenders and in form and substance satisfactory to the
Agent is executed and delivered to Agent relative thereto; (ii) maintain its
present indebtedness listed on Schedule 11(n) hereto; (iii) incur unsecured
indebtedness to trade creditors in the ordinary course of business; (iv) incur
purchase money indebtedness or capitalized lease obligations in connection with
Capital Expenditures; (v) together with each other Borrower, incur operating
lease obligations requiring payments not to exceed Six Million and No/100
Dollars ($6,000,000.00) in the aggregate for all Borrowers during any Fiscal
Year of Borrowers; and (vi) incur Rate Hedging Obligations and (vii) incur
indebtedness in an amount not to exceed $500,000 payable to Harps Food
Stores, Inc. (“Harp”) pursuant to a promissory note in form and substance
acceptable to the Bank amortized on a straight-line basis over two years bearing
interest at 5% per annum subject to quarterly principal and interest payments;
provided, however, that no payments of principal or interest may be made to Harp
under such indebtedness in the event (a) any Default or Event of Default has
occurred or would be caused by the making of such payment after giving effect
thereto and (b) the Borrowers do not have Average Excess Availability greater
than or equal to Five Million Dollars ($5,000,000) for the thirty day period
immediately prior to such payment and after giving effect to such payment.

 

(c)           Liens.  No Borrower shall grant or permit to exist (voluntarily or
involuntarily) any lien, claim, security interest or other encumbrance
whatsoever on any of its assets, other than Permitted Liens.

 

(d)           Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions
Outside the Ordinary Course of Business.  No Borrower shall (i) enter into any
merger or consolidation; (ii) change its state of organization or enter into any
transaction which has the effect of changing its state of organization
(iii) sell, lease, transfer or otherwise dispose of any of its assets other than
in the ordinary course of business, provided that AMCON may sell and dispose of
assets with a value of less than $250,000.00 in any transaction, or series of
related transactions, provided that the proceeds thereof, net of reasonable out
of pocket disposition expenses, are applied to the Liabilities; (iv) purchase
the stock, other equity interests or all or a material portion of the assets of
any Person or division of such Person; or (v) enter into any other transaction
outside the ordinary course of such Borrower’s business, including, without
limitation, any issuance of any shares of, or warrants or other rights to
receive or purchase any shares of, any class of its stock or any other equity
interest other than such issuances pursuant to the terms of such Borrower’s
stock option plan and the 2007 Omnibus Incentive Plan.  Notwithstanding anything
in this Agreement to the contrary, no Borrower shall redeem, retire, purchase or
otherwise acquire any shares of any class or series of its stock or any other
equity interest (including, without limitation, any shares of AMCON’s Series A
Convertible Preferred Stock or Series B Convertible Preferred Stock); provided,
however, that AMCON (i) may redeem odd lot stock in an aggregate amount not to
exceed $50,000.00 in any calendar year and other stock up to $100,000.00 in the
aggregate during any calendar year, (ii) purchase shares of

 

38

--------------------------------------------------------------------------------


 

its common stock only so long as (I) no Event of Default is in existence at the
time of, or would occur after giving effect to, any such purchase, and
(II) Borrowers shall have Average Excess Availability of not less than Ten
Million Dollars ($10,000,000.00) for the thirty (30) day period immediately
prior to such purchase and after giving effect to any such purchase and
(iii) redeem shares of AMCON’s Series A and Series B Convertible Preferred Stock
only so long as (I) no Event of Default is in existence at the time of, or would
occur after giving effect to, any such redemption, and (II) Borrowers shall have
Average Excess Availability of not less than Five Million Dollars
($5,000,000.00) for the thirty (30) day period immediately prior to such
redemption and after giving effect to any such redemption.  No Borrower shall
form any Subsidiaries or enter into any joint ventures or partnerships with any
other Person.  For purposes herein, “Average Excess Availability” shall be
determined by dividing (i) the total of each day’s Excess Availability for such
thirty (30) day period by (ii) thirty (30).

 

In addition to the foregoing, Borrowers may enter into Acquisitions solely to
the extent the following conditions are satisfied:

 

(i)            the business or division acquired are for use, or the Person
acquired is engaged, in the businesses engaged in by a Borrower on the Closing
Date;

 

(ii)           immediately before and after giving effect to such Acquisition,
no Event of Default shall exist;

 

(iii)          immediately after giving effect to such Acquisition, Borrowers
have a pro-forma ratio of EBITDA to Fixed Charges of at least 1.10 to 1.0;

 

(iv)          the Borrowers have Excess Availability greater than or equal to
twenty percent (20%) of the Maximum Loan Limit on a pro-forma basis for the
thirty day period immediately prior to the closing of such Acquisition (as if
such Acquisition had already occurred) and immediately after giving effect to
such Acquisition;

 

(v)           in the case of the Acquisition of any Person, the board of
directors or similar governing body of such Person has approved such Acquisition
and such Acquisition is not considered to be hostile;

 

(vi)          reasonably prior to such Acquisition, the Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with (a) all lien search reports and lien release letters and other
documents as the Agent may require to evidence the termination of Liens on the
assets or business to be acquired and (b) subordination agreements with respect
to all Seller notes and contingent payments;

 

(vii)         not less than ten Business Days prior to such Acquisition, the
Agent shall have received an acquisition summary with respect to the Person
and/or business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information requested by
Agent) and operating results, the terms and conditions, including economic
terms, of the proposed Acquisition, and Borrowers’ calculation of pro forma
EBITDA relating thereto; and

 

39

--------------------------------------------------------------------------------


 

(viii)        if the Acquisition is structured as a merger, the surviving entity
is either a Borrower or, following the merger, a domestic wholly-owned
Subsidiary which is a Borrower hereto and such Borrower becomes a party to this
Agreement pursuant to an amendment or joinder agreement in form and substance
acceptable to the Agent.

 

(e)           Dividends and Distributions.  No Borrower shall declare or pay any
dividend or other distribution (whether in cash or in kind) on any class of its
stock (if such Borrower is a corporation) or on account of any equity interest
in such Borrower (if such Borrower is a partnership, limited liability company
or other type of entity).  Notwithstanding the foregoing and provided that
(i) each such dividend payment is permitted under all applicable laws; and
(ii) no Event of Default shall have occurred prior to, or would occur as a
result of, any such dividend payment, AMCON may pay the regularly scheduled
dividends on its (w) Common Stock in an aggregate amount not to exceed $1.00 per
share in any Fiscal Year, (x) Series A Preferred Stock in accordance with the
terms of such stock in an aggregate amount not to exceed $172,000 in any Fiscal
Year and (y) Series B Preferred Stock in accordance with the terms of such stock
in an aggregate amount not to exceed $140,000 in any Fiscal Year, and
(z) Series C Convertible Preferred Stock in accordance with the terms of the
Series C Certificate of Designations (as defined below) in an aggregate amount
not to exceed $120,000 in any Fiscal Year.  Without limitation of the foregoing,
AMCON hereby agrees not to accelerate, increase or prepay said dividends with
respect to its Series A Preferred Stock, Series B Preferred Stock or Series C
Convertible Preferred Stock.

 

(f)            Investments; Loans; Transfers.  No Borrower shall purchase or
otherwise acquire, or contract to purchase or otherwise acquire, the obligations
or stock of any Person, other than direct obligations of the United States; nor
shall a Borrower lend or otherwise advance funds or transfer any assets to any
Person (including, but not limited to, any Subsidiary which is not a Subsidiary
Borrower hereunder) except for advances made to employees, officers and
directors for travel and other expenses arising in the ordinary course of
business.

 

(g)           Fundamental Changes, Line of Business.  Except for the filing by
AMCON of (i) a Certificate of Designation for the Series B Preferred Stock and
any restatements and amendments to AMCON’s certificate of incorporation to
physically reflect the Certificates of Designation for the Series A Preferred
Stock and the Series B Preferred Stock, and (ii) a Certificate of Designations,
Preferences and Rights of Series C Convertible Preferred Stock of AMCON dated as
of March 3, 2006 (the “Series C Certificate of Designations”) and any
restatements and amendments to AMCON’s certificate of incorporation to
physically reflect the Series C Certificate of Designations for the Series C
Convertible Preferred Stock, no Borrower shall amend its organizational
documents or change its Fiscal Year or enter into a new line of business
materially different from such Borrower’s current business.

 

(h)           Equipment.  No Borrower shall (i) permit any Equipment to become a
Fixture to real property unless such real property is owned by such Borrower and
is subject to a mortgage in favor of Agent, or if such real property is leased,
is subject to a landlord’s agreement in favor of Agent on terms acceptable to
Agent, or (ii) permit any Equipment to become an accession to any other personal
property unless such personal property is subject to a first priority lien in
favor of Agent.

 

40

--------------------------------------------------------------------------------


 

(i)                                 Affiliate Transactions.  Except as set forth
on Schedule 11(i) hereto or as permitted pursuant to subsection 11(c) hereof, no
Borrower shall conduct, permit or suffer to be conducted, transactions with
Affiliates other than transactions for the purchase or sale of Inventory or
services in the ordinary course of business pursuant to terms that are no less
favorable to such Borrower than the terms upon which such transactions would
have been made had they been made to or with a Person that is not an Affiliate.

 

(j)                                     Settling of Accounts.  Each Borrower
shall not settle or adjust any Account identified by such Borrower as an
Eligible Account or with respect to which the Account Debtor is an Affiliate
without the consent of Agent, provided that such consent shall not be required
to the extent that the aggregate amount settled or adjusted by all Borrowers is
less than $100,000.00, provided further that following the occurrence of an
Event of Default, no Borrower shall settle or adjust any Account without the
consent of Agent.

 

14.                                FINANCIAL COVENANTS.

 

Each Borrower shall maintain and keep in full force and effect each of the
financial covenants set forth below:

 

(a)                                  Fixed Charge Coverage Ratio.  Borrowers
shall not permit the ratio of  EBITDA to Fixed Charges tested monthly on a
trailing twelve (12) month basis to be less than 1.0 to 1.0.  Notwithstanding
the foregoing, the Fixed Charge Coverage Ratio shall only apply and be tested in
the event Excess Availability is less than ten percent (10%) of the Maximum Loan
Limit at any time (a “Financial Covenant Trigger Event”).  Upon the occurrence
of a Financial Covenant Trigger Event, the Fixed Charge Coverage Ratio shall be
immediately tested as of the date of the most recent Compliance Certificate
delivered pursuant to Section 9(c) and on a monthly basis thereafter.

 

15.                                DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” by Borrowers hereunder:

 

(a)                                  Payment.  The failure of any Obligor to pay
when due, declared due, or demanded by Agent, at the request of the Requisite
Lenders, any of the Liabilities.

 

(b)                                 Breach of this Agreement and the Other
Agreements.  The failure of any Obligor to perform, keep or observe any of the
covenants, conditions, promises, agreements or obligations of such Obligor under
this Agreement or any of the Other Agreements; provided that any such failure by
a Borrower under subsections 12(b)(i), (iv), (v), (vi), 12(c) and 12(i) of this
Agreement shall not constitute an Event of Default hereunder until the
fifteenth (15th) day following notice thereof by Agent to such Borrower.

 

(c)                                  Breaches of Other Obligations.  The failure
of any Obligor to perform, keep or observe any of the covenants, conditions,
promises, agreements or obligations of such Obligor under any other agreement
with any Person if such failure might have a Material Adverse Effect on such
Obligor.

 

41

--------------------------------------------------------------------------------


 

(d)                                 Breach of Representations and Warranties. 
The making or furnishing by any Obligor, Agent or any Lender of any
representation, warranty, certificate, schedule, report or other communication
within or in connection with this Agreement or the Other Agreements or in
connection with any other agreement between such Obligor and Agent or any
Lender, which is untrue or misleading in any respect.

 

(e)                                  Loss of Collateral.  The loss, theft,
damage or destruction of any of the Collateral in an amount in excess of
$100,000.00 in the aggregate for all such events during any year of the Original
Term or any Renewal Term as determined by Agent in its sole discretion, or
(except as permitted hereby) sale, lease or furnishing under a contract of
service of, any of the Collateral.

 

(f)                                    Levy, Seizure or Attachment.  The making
or any attempt by any Person to make any levy, seizure or attachment upon any of
the Collateral.

 

(g)                                 Bankruptcy or Similar Proceedings.  The
commencement of any proceedings in bankruptcy by or against any Obligor or for
the liquidation or reorganization of any Obligor, or alleging that such Obligor
is insolvent or unable to pay its debts as they mature, or for the readjustment
or arrangement of any Obligor’s debts, whether under the United States
Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Obligor;
provided, however, that if such commencement of proceedings against such Obligor
is involuntary, such action shall not constitute an Event of Default unless such
proceedings are not dismissed within sixty (60) days after the commencement of
such proceedings, though Agent and Lenders shall have no obligation to make
Loans or issue, or cause to be issued, Letters of Credit on behalf of Borrowers
during such sixty (60) day period or, if earlier, until such proceedings are
dismissed.

 

(h)                                 Appointment of Receiver.  The appointment of
a receiver or trustee for any Obligor, for any of the Collateral or for any
substantial part of any Obligor’s assets or the institution of any proceedings
for the dissolution, or the full or partial liquidation, or the merger or
consolidation, of any Obligor which is a corporation, limited liability company
or a partnership; provided, however, that if such appointment or commencement of
proceedings against such Obligor is involuntary, such action shall not
constitute an Event of Default unless such appointment is not revoked or such
proceedings are not dismissed within sixty (60) days after the commencement of
such proceedings, though Agent and Lenders shall have no obligation to make
Loans or issue, or cause to be issued, Letters of Credit on behalf of Borrowers
during such sixty (60) day period or, if earlier, until such appointment is
revoked or such proceedings are dismissed.

 

(i)                                     Judgment.  The entry of any judgment or
orders aggregating in excess of $100,000.00 against any Obligor which remains
unsatisfied or undischarged and in effect for thirty (30) days after such entry
without a stay of enforcement or execution.

 

(j)                                     Death or Dissolution of Obligor.  The
death of any Obligor who is a natural Person, or of any general partner who is a
natural Person of any Obligor which is a partnership, or any member who is a
natural Person of any Obligor which is a limited liability

 

42

--------------------------------------------------------------------------------


 

company or the dissolution of any Obligor which is a partnership, limited
liability company, corporation or other entity.

 

(k)                                  Default or Revocation of Guaranty.  The
occurrence of an event of default under, or the revocation or termination of,
any agreement, instrument or document executed and delivered by any Person to
Agent or any Lender pursuant to which such Person has guaranteed to Agent and
Lenders the payment of all or any of the Liabilities or has granted Agent a
security interest in or lien upon some or all of such Person’s real and/or
personal property to secure the payment of all or any of the Liabilities.

 

(l)                                     Criminal Proceedings.  The institution
in any court of a criminal proceeding against any Obligor, or the indictment of
any Obligor for any crime.

 

(m)                               Change of Control.  The failure of AMCON to
own and have voting control of at least one hundred percent (100%) of the issued
and outstanding voting equity interest of Chamberlin Natural and Health Food.

 

16.                                REMEDIES UPON AN EVENT OF DEFAULT.

 

(a)                                  Upon the occurrence of an Event of Default
described in subsection 15(g) hereof, all of the Liabilities shall immediately
and automatically become due and payable, without notice of any kind.  Upon the
occurrence of any other Event of Default, all Liabilities may, at the option of
Requisite Lenders, and without demand, notice or legal process of any kind, be
declared, and immediately shall become, due and payable.

 

(b)                                 Upon the occurrence of an Event of Default,
Agent may exercise from time to time any rights and remedies available to it
under the Uniform Commercial Code and any other applicable law in addition to,
and not in lieu of, any rights and remedies expressly granted in this Agreement
or in any of the Other Agreements and all of Agent’s rights and remedies shall
be cumulative and non-exclusive to the extent permitted by law.  In particular,
but not by way of limitation of the foregoing, Agent may, without notice, demand
or legal process of any kind, take possession of any or all of the Collateral
(in addition to Collateral of which it already has possession), wherever it may
be found, and for that purpose may pursue the same wherever it may be found, and
may enter onto any of Borrowers’ premises where any of the Collateral may be,
and search for, take possession of, remove, keep and store any of the Collateral
until the same shall be sold or otherwise disposed of, and Agent shall have the
right to store the same at any of Borrowers’ premises without cost to Agent or
Lenders.  At Agent’s request, each Borrower shall, at Borrowers’ expense,
assemble the Collateral and make it available to Agent at one or more places to
be designated by Agent and reasonably convenient to Agent and such Borrower. 
Each Borrower recognizes that if a Borrower fails to perform, observe or
discharge any of its Liabilities under this Agreement or the Other Agreements,
no remedy at law will provide adequate relief to Agent and Lenders, and agrees
that Agent and Lenders shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.  Any
notification of intended disposition of any of the Collateral required by law
will be deemed to be a reasonable authenticated notification of disposition if
given at least ten (10) days prior to such disposition and such notice shall
(i) describe Agent and the applicable Borrower(s), (ii) describe the Collateral
that is the subject to the intended disposition, (iii) state

 

43

--------------------------------------------------------------------------------


 

the method of the intended disposition, (iv) state that the applicable
Borrower(s) is entitled to an accounting of the Liabilities and state the
charge, if any, for an accounting and (v) state the time and place of any public
disposition or the time after which any private sale is to be made.  Agent and
Lenders may disclaim any warranties that might arise in connection with the
sale, lease or other disposition of the Collateral and has no obligation to
provide any warranties at such time.  Any Proceeds of any disposition by Agent
of any of the Collateral may be applied by Agent to the payment of expenses in
connection with the Collateral, including, without limitation, legal expenses
and reasonable attorneys’ fees, and any balance of such Proceeds may be applied
by Agent toward the payment of such of the Liabilities, and in such order of
application, as Agent may from time to time elect; provided, however, principal
and interest on the Revolving Loans shall be fully satisfied prior to applying
such proceeds to Borrowers’ Rate Hedging Obligations owed to BofA.

 

17.                                CONDITIONS PRECEDENT.

 

The obligation of Agent and Lenders to fund the initial Revolving Loan, and to
issue or cause to be issued the initial Letter of Credit, is subject to the
satisfaction or waiver on or before the date hereof of the following conditions
precedent:

 

(a)                                  Agent shall have received each of the
agreements, opinions, reports, approvals, consents, certificates and other
documents set forth on the closing document list attached hereto as
Schedule 17(a) (the “Closing Document List”) in each case in form and substance
satisfactory to Agent;

 

(b)                                 Since December 31, 2010, no event shall have
occurred which has had or could reasonably be expected to have a Material
Adverse Effect on any Obligor, as determined by Agent or Requisite Lenders in
its sole discretion;

 

(c)                                  Agent shall have received payment in full
of all fees and expenses payable to it by Borrowers or any other Person in
connection herewith, on or before disbursement of the initial Loans hereunder;
and

 

(d)                                 The Obligors shall have executed and
delivered to Agent all such other documents, instruments and agreements which
Agent determines are reasonably necessary to consummate the transactions
contemplated hereby.

 

18.                                JOINT AND SEVERAL LIABILITY.

 

(a)                                  Notwithstanding anything to the contrary
contained herein, all Liabilities of each Borrower hereunder shall be joint and
several obligations of Borrowers.

 

(b)                                 Notwithstanding any provisions of this
Agreement to the contrary, it is intended that the joint and several nature of
the Liabilities of Borrowers and the liens and security interests granted by
Borrowers to secure the Liabilities, not constitute a “Fraudulent Conveyance”
(as defined below).  Consequently, Agent and Borrowers agree that if the
Liabilities of a Borrower, or any liens or security interests granted by such
Borrower securing the Liabilities would, but for the application of this
sentence, constitute a Fraudulent Conveyance, the Liabilities of such Borrower
and the liens and security interests securing such Liabilities shall

 

44

--------------------------------------------------------------------------------


 

be valid and enforceable only to the maximum extent that would not cause such
Liabilities or such lien or security interest to constitute a Fraudulent
Conveyance, and the Liabilities of such Borrower and this Agreement shall
automatically be deemed to have been amended accordingly.  For purposes hereof,
“Fraudulent Conveyance” means a fraudulent conveyance under Section 548 of
Chapter 11 of Title II of the United States Code (11 U.S.C. Subsection 101, et
seq.), as amended (the “Bankruptcy Code”) or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

 

(c)                                  Each Borrower assumes responsibility for
keeping itself informed of the financial condition of the each other Borrower,
and any and all endorsers and/or guarantors of any instrument or document
evidencing all or any part of such other Borrower’s Liabilities and of all other
circumstances bearing upon the risk of nonpayment by such other Borrowers of
their Liabilities and each Borrower agrees that Agent or Lenders shall not have
any duty to advise such Borrower of information known to Agent or Lenders
regarding such condition or any such circumstances or to undertake any
investigation not a part of its regular business routine.  If Agent or any
Lender, in their sole discretion, undertakes at any time or from time to time to
provide any such information to a Borrower, Agent or such Lender, as applicable,
shall not be under any obligation to update any such information or to provide
any such information to such Borrower on any subsequent occasion.

 

(d)                                 Agent and the Lenders are hereby authorized,
without notice or demand and without affecting the liability of a Borrower
hereunder, to, at any time and from time to time, (i) renew, extend, accelerate
or otherwise change the time for payment of, or other terms relating to a
Borrower’s Liabilities or otherwise modify, amend or change the terms of any
promissory note or other agreement, document or instrument now or hereafter
executed by a Borrower and delivered to Agent or the Lenders; (ii) accept
partial payments on a Borrower’s Liabilities; (iii) take and hold security or
collateral for the payment of a Borrower’s Liabilities hereunder or for the
payment of any guaranties of a Borrower’s Liabilities or other liabilities of a
Borrower and exchange, enforce, waive and release any such security or
collateral; (iv) apply such security or collateral and direct the order or
manner of sale thereof as Agent, in its sole discretion, may determine; and
(v) settle, release, compromise, collect or otherwise liquidate a Borrower’s
Liabilities and any security or collateral therefor in any manner, without
affecting or impairing the obligations of the other Borrowers.  Agent shall have
the exclusive right to determine the time and manner of application of any
payments or credits, whether received from a Borrower or any other source, and
such determination shall be binding on such Borrower.  All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of a
Borrower’s Liabilities as Agent shall determine in its sole discretion without
affecting the validity or enforceability of the Liabilities of the other
Borrowers.

 

(e)                                  Each Borrower hereby agrees that, except as
hereinafter provided, its obligations hereunder shall be unconditional,
irrespective of (i) the absence of any attempt to collect a Borrower’s
Liabilities from any Borrower or any guarantor or other action to enforce the
same; (ii) the waiver or consent by Agent or any Lender with respect to any
provision of any instrument evidencing Borrowers’ Liabilities, or any part
thereof, or any other agreement heretofore, now or hereafter executed by a
Borrower and delivered to Agent or any Lender; (iii) failure by Agent to take
any steps to perfect and maintain its security interest in, or to

 

45

--------------------------------------------------------------------------------


 

preserve its rights to, any security or collateral for Borrowers’ Liabilities;
(iv) the institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Agent’s election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s or any Lender’s claim(s) for repayment of any of Borrowers’ Liabilities;
or (vii) any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.

 

(f)                                    No payment made by or for the account of
a Borrower including, without limitations, (i) a payment made by such Borrower
on behalf of another Borrower’s Liabilities or (ii) a payment made by any other
person under any guaranty, shall entitle such Borrower, by subrogation or
otherwise, to any payment from such other Borrower or from or out of such other
Borrower’s property and such Borrower shall not exercise any right or remedy
against such other Borrower or any property of such other Borrower by reason of
any performance of such Borrower of its joint and several obligations hereunder.

 

19.                                SETTLEMENTS, DISTRIBUTIONS AND APPORTIONMENT
OF PAYMENTS.

 

On a weekly basis (or more frequently if requested by Agent (a “Settlement
Date”), Agent shall provide each Lender with a statement of the outstanding
balance of the Liabilities as of the end of the Business Day immediately
preceding the Settlement Date (the “Pre-Settlement Determination Date”) and the
current balance of the Loans funded by each Lender (whether made directly by
such Lender to Borrowers or constituting a settlement by such Lender of a
previous Disproportionate Advance made by Agent on behalf of such Lender to
Borrowers).  If such statement discloses that such Lender’s current balance of
the Loans as of the Pre-Settlement Determination Date exceeds such Lender’s Pro
Rata Share of the Liabilities outstanding as of the Pre-Settlement Determination
Date, then Agent shall, on the Settlement Date, transfer, by wire transfer, the
net amount due to such Lender in accordance with such Lender’s instructions, and
if such statement discloses that such Lender’s current balance of the Loans as
of the Pre-Settlement Determination Date is less than such Lender’s Pro Rata
Share of the Liabilities outstanding as of the Pre-Settlement Determination
Date, then such Lender shall, on the Settlement Date, transfer, by wire transfer
the net amount due to Agent in accordance with Agent’s instructions.  In
addition, payments actually received by Agent with respect to the following
items shall be distributed by Agent to Lenders as follows:

 

(a)                                  Within one (1) Business Day of receipt
thereof by Agent, payments to be applied to interest on the Loans shall be paid
to each Lender in proportion to its Pro Rata Share, subject to any adjustments
for any Disproportionate Advances as provided in subsection 2(a)(i), so that
Agent shall receive interest on the Disproportion Advances and each Lender shall
only receive interest on the amount of funds actually advanced by such Lender;

 

(b)                                 Within one (1) Business Day of receipt
thereof by Agent, payments to be applied to the Letter of Credit fee set as
provided in Section 3(a) hereof shall be paid to each Lender in proportion to
its Pro Rata Share;

 

46

--------------------------------------------------------------------------------


 

(c)                                  Within one (1) Business Day of receipt
thereof by Agent, payments to be applied to the closing fee set forth in
subsection 4(c)(i) hereof shall be paid to each Lender as follows:  (66.67%) to
BofA and (33.33%) to M&I Bank; and

 

(d)                                 Within one (1) Business Day of receipt
thereof by Agent, payments to be applied to the unused line fee set forth in
subsection 4(c)(ii) hereof shall be paid to each Lender in proportion to its Pro
Rata Share; and

 

(e)                                  Within one (1) Business Day of receipt
thereof by Agent, payments to be applied to the prepayment fee set forth in
Section 10 hereof shall be paid to each Lender in proportion to its Pro Rata
Share.

 

Notwithstanding the foregoing, Agent shall not be obligated to transfer to any
Defaulting Lender any payment made by Borrowers to Agent, nor shall such
Defaulting Lender be entitled to share any interest, fees or other payment
hereunder, until payment is made by such Defaulting Lender to Agent as required
in this Agreement.

 

20.                                AGENT.

 

(a)                                  Appointment of Agent.

 

(i)                                     Each Lender hereby designates BofA as
Agent to act as herein specified.  Each Lender hereby irrevocably authorizes
Agent to take such action on its behalf under the provisions of this Agreement
and the notes and any other instruments and agreements referred to herein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of Agent by the terms hereof and thereof
and such other powers as are reasonably incidental thereto.  Except as otherwise
provided herein, Agent shall hold all Collateral and all payments of principal,
interest, fees, charges and expenses received pursuant to this Agreement or any
of the Other Agreements for the benefit of Lenders.  Agent may perform any of
its duties hereunder by or through its agents or employees.

 

(ii)                                  The provisions of this Section 20 are
solely for the benefit of Agent and Lenders, and neither Borrowers nor any other
Obligor shall have any rights as a third party beneficiary of any of the
provisions hereof.  In performing its functions and duties under this Agreement,
Agent shall act solely as agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Obligor.

 

(b)                                 Nature of Duties of Agent.  Agent shall not
have duties, obligations or responsibilities except those expressly set forth in
this Agreement and the Other Agreements.  Neither Agent nor any of its officers,
directors, employees or agents shall  be liable for any action taken or omitted
by it as such hereunder or in connection herewith, unless caused by its or their
gross negligence or willful misconduct.  The duties of Agent shall be mechanical
and administrative in nature; Agent shall not have by reason of this Agreement
or the Other Agreements a fiduciary relationship in respect of any Lender; and
nothing in this Agreement or the Other Agreements, expressed or implied, is
intended to or shall be so construed as to impose

 

47

--------------------------------------------------------------------------------


 

upon Agent any obligations in respect of this Agreement or the Other Agreements
except as expressly set forth herein.

 

(c)                                  Lack of Reliance on Agent.

 

(i)                                     Independently and without reliance upon
Agent, each Lender, to the extent it deems appropriate, has made and shall
continue to make (A) its own independent investigation of the financial or other
condition and affairs of Agent, each Obligor and any other Lender in connection
with the taking or not taking of any action in connection herewith and (B) its
own appraisal of the creditworthiness of Agent, each Obligor and any other
Lender, and, except as expressly provided in this Agreement, Agent shall not
have any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the making of the Loans or at any time
or times thereafter.

 

(ii)                                  Agent shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
herein or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, collectability, priority or sufficiency of this Agreement or the
Other Agreements or any notes or the financial or other condition of any
Obligor.  Agent shall not be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or the Other Agreements, or the financial condition of any Obligor, or
the existence or possible existence of any Event of Default.

 

(d)                                 Certain Rights of Agent.  Agent shall have
the right to request instructions from Requisite Lenders or all Lenders, as
applicable, pursuant to this Agreement, by notice to each Lender.  If Agent
shall request instructions from Requisite Lenders or all Lenders, as applicable,
with respect to any act or action (including the failure to act) in connection
with this Agreement, Agent shall be entitled to refrain from such act or taking
such action unless and until Agent shall have received instructions from
Requisite Lenders or all Lenders, as applicable, and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder in accordance with
the instructions of Requisite Lenders or all Lenders, as applicable.

 

(e)                                  Reliance by Agent.  Agent shall be under no
duty to examine, inquire into, or pass upon the validity, effectiveness or
genuineness of this Agreement, any of the Other Agreements or any instrument,
document or communication furnished pursuant hereto or thereto or in connection
herewith or therewith.  Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order,
electronic mail or other documentary, teletransmission or telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person.  Agent may consult with legal counsel (including counsel
for any Obligor with respect to matters concerning any Obligor), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or

 

48

--------------------------------------------------------------------------------


 

omitted to be taken by it in good faith in accordance with the advice of such
counsel, accountants or experts.

 

(f)                                    Indemnification of Agent.  To the extent
Agent is not promptly reimbursed and indemnified by Borrowers, each Lender will
reimburse and indemnify Agent, in proportion to its Pro Rata Share, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, in any way relating to or arising out of this Agreement; provided,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Agent’s gross negligence or willful misconduct.  If
any indemnity furnished to Agent for any purpose shall, in the opinion of Agent,
be insufficient or become impaired, Agent may call for additional indemnities
and cease to do, or not commence, the acts to be indemnified against, even if so
directed by Requisite Lenders or all Lenders, as applicable, until such
additional indemnification is provided.  The obligations of Lenders under this
subsection 20(f) shall survive the payment in full of the Liabilities and the
termination of this Agreement.

 

(g)                                 Agent in its Individual Capacity.  With
respect to the Loans made by it pursuant hereto, Agent shall have the same
rights and powers hereunder as any other Lender or holder of a note or
participation interest and may exercise the same as though it was not performing
the duties specified herein; and the terms “Lenders,” “Requisite Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
Agent in its individual capacity.  Agent may accept deposits from, lend money
to, acquire equity interests in, and generally engage in any kind of banking,
trust, financial advisor or other business with Borrowers or any Affiliate of
Borrowers as if it were not performing the duties specified herein, and may
accept fees and other consideration from Borrowers for services in connection
with this Agreement and otherwise without having to account for the same to
Lenders, to the extent such activities are not in contravention of the terms of
this Agreement.

 

(h)                                 Holders of Notes.  Agent may deem and treat
the payee of any promissory note as the owner thereof for all purposes hereof
unless and until a written notice of the assignment or transfer thereof shall
have been filed with Agent.  Any request, authority or consent of any Person
who, at the time of making such request or giving such authority or consent, is
the holder of any promissory note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such promissory note or of any
promissory note or notes issued in exchange therefor.

 

(i)                                     Successor Agent.  Agent may, upon
five (5) Business Days’ notice to Lenders and Borrower Representative, resign at
any time (effective upon the appointment of a successor Agent pursuant to the
provisions of this subsection 20(i)) by giving written notice thereof to Lenders
and Borrower Representative.  Upon any such resignation, Requisite Lenders shall
have the right, upon five (5) days’ notice, to appoint a successor Agent.  If no
successor Agent shall have been so appointed by Requisite Lenders and accepted
such appointment, within thirty (30) days after the retiring Agent’s giving of
notice of resignation, then, upon five (5) days’ notice, the retiring Agent may,
on behalf of Lenders, appoint a successor Agent, which

 

49

--------------------------------------------------------------------------------


 

shall be a bank or a trust company or other financial institution which
maintains an office in the United States, or a commercial bank organized under
the laws of the United States of America or of any State thereof, or any
affiliate of such bank or trust company or

 

(i)                                     other financial institution which is
engaged in the banking business, having a combined capital and surplus of at
least Fifty Million and No/100 Dollars ($50,000,000.00).

 

(ii)                                  Upon the acceptance of any appointment as
an Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations under this Agreement.  After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Section 20 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement.

 

(j)                                     Collateral Matters.

 

(i)                                     Each Lender authorizes and directs Agent
to enter into the Other Agreements for the benefit of Lenders.  Each Lender
hereby agrees that, except as otherwise set forth herein, any action taken by
Requisite Lenders in accordance with the provisions of this Agreement or the
Other Agreements, and the exercise by the Requisite Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all Lenders.  Agent is
hereby authorized on behalf of all Lenders, without the necessity of any notice
to or further consent from any Lender to take any action with respect to any
Collateral or Other Agreements which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to this Agreement and the Other Agreements.

 

(ii)                                  Agent will not, without the verbal consent
of all Lenders, which consent shall (a) be confirmed promptly thereafter in
writing and (b) not be unreasonably withheld or delayed, execute any release of
Agent’s security interest in any Collateral except for releases relating to
dispositions of Collateral (x) permitted by this Agreement and (y) in connection
with the repayment in full of all of the Liabilities by Borrowers and the
termination of all obligations of Agent and Lenders under this Agreement and the
Other Agreements; provided, that with the consent of Requisite Lenders, Agent
may release its liens on Collateral having a book value not greater than ten
percent (10%) of the total book value of all Collateral, as determined by Agent,
either in a single transaction or series of related transactions, not to exceed
twenty percent (20%) of the book value of all Collateral in any Fiscal Year. 
Agent shall not be required to execute any such release on terms which, in
Agent’s opinion, would expose Agent to liability or create any obligation or
entail any consequence other than the release of such liens without recourse or
warranty.  In the event of any sale or transfer of any of the Collateral, Agent
shall be authorized to deduct all of the expenses reasonably incurred by Agent
from the proceeds of any such sale or transfer.

 

50

--------------------------------------------------------------------------------


 

(iii)          Lenders hereby agree that the lien granted to Agent in any
property sold or disposed of in accordance with the provisions of the Agreement
shall be automatically released; provided, however that Agent’s lien shall
attach to and continue for the benefit of Agent and Lenders in the proceeds and
products of such property arising from any such sale or disposition.

 

(iv)          To the extent, pursuant to the provisions of this
subsection 20(j), Agent’s execution of a release is required to release its lien
upon any sale and transfer of Collateral which is consented to in writing by
Requisite Lenders or all Lenders, as applicable, and upon at least
five (5) business days’ prior written request by Borrower Representative, Agent
shall (and is hereby irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the liens granted to
Agent for the benefit of Lenders herein or pursuant hereto upon the Collateral
that was sold or transferred.

 

(v)           Agent shall not have any obligation whatsoever to Lenders or to
any other Person to assure that the Collateral exists or is owned by Borrowers
or any other Obligor or is cared for, protected or insured or that the liens
granted to Agent herein or pursuant hereto have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise or to continue exercising at all or in any
manner or under any duty of care, disclosure or fidelity any of the rights,
authorities and powers granted or available to Agent in this Section 20 or in
any of the Other Agreements, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, Agent may act in
any manner it may deem appropriate, in its sole discretion, given Agent’s own
interest in the Collateral as one of Lenders and that Agent shall have no duty
or liability whatsoever to Lenders, except for its gross negligence or willful
misconduct.

 

(vi)          In the event that any Lender receives any Proceeds of any
Collateral by setoff, exercise of any banker’s lien or otherwise, in an amount
in excess of such Lender’s Pro Rata Share of such Proceeds, such Lender shall
purchase for cash (and other Lenders shall sell) interests in each of such other
Lender’s Pro Rata Share of the Liabilities as would be necessary to cause all
Lenders to share the amount so set off or otherwise received with each other
Lender in accordance with their respective Pro Rata Shares.  No Lender shall
exercise any right of set off or banker’s lien without the prior written consent
of Agent.

 

(k)           Actions with Respect to Defaults.  In addition to Agent’s right to
take actions on its own accord as permitted under this Agreement, Agent shall
take such action with respect to an Event of Default as shall be directed by
Requisite Lenders or all Lenders, as applicable, under this Agreement; provided,
that until Agent shall have received such directions, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable and in the best
interests of Lenders.  No Lender shall have any right individually to enforce or
seek to enforce this Agreement or any Other Agreement or to realize upon any
Collateral, unless instructed to do so by Agent.

 

51

--------------------------------------------------------------------------------


 

(l)            Delivery of Information.  Agent shall not be required to deliver
to any Lender originals or copies of any documents, instruments, notices,
communications or other information received by Agent from any Borrower or any
other Obligor, Requisite Lenders, any Lender or any other Person under or in
connection with this Agreement or any Other Agreement except (i) as specifically
provided in this Agreement or any Other Agreement and (ii) as specifically
requested from time to time in writing by any Lender with respect to a specific
document, instrument, notice or other written communication received by and in
the possession of Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

(m)          Demand.  Subject to the terms of this Agreement, Agent shall make
demand for repayment by Borrowers of all Liabilities owing by Borrowers
hereunder, after the occurrence of an Event of Default, upon the written request
of Requisite Lenders.  Agent shall make such demand in such manner as it deems
appropriate, in its sole discretion, to effectuate the request of the Requisite
Lenders.  Nothing contained herein shall limit the discretion of Agent to take
reserves, to deem certain Accounts and Inventory ineligible, or to exercise any
other discretion granted to Agent in this Agreement.

 

(n)           Notice of Default.  Agent shall not be deemed to have knowledge or
notice of the occurrence of any Event of Default or any event which, with
passage of time or giving of notice, could become an Event of Default, except
with respect to Events of Default arising as a result of any Borrower failure to
pay principal, interest or fees required to be paid to Agent for the benefit of
Lenders, unless Agent shall have received written notice from a Lender or
Borrower Representative describing such Event of Default or event which, with
the passage of time or giving of notice, could become an Event of Default, and
which identifies such event as a “notice of default”.  Upon receipt of any such
notice or Agent becoming aware of Borrower’s failure to pay principal, interest
or fees required to be paid to Agent for the benefit of Lenders, Agent will
notify each Lender of such receipt.

 

21.           ASSIGNABILITY.

 

(a)           Borrowers shall not have the right to assign this Agreement or any
interest therein except with the prior written consent of Agent and all Lenders.

 

(b)           Any Lender may make, carry or transfer Loans at, to or for the
account of, any of its branch offices or the office of an Affiliate of such
Lender except to the extent such transfer would result in increased costs to
Borrowers.

 

(c)           Each Lender may, with the consent of Agent which consent shall not
be unreasonably withheld, but without the consent of any other Lender nor
Borrower Representative, assign to one or more banks or other financial
institutions all or a portion of its rights and obligations under this Agreement
and the Other Agreements; provided, that (i) for each such assignment, the
parties thereto shall execute and deliver to Agent, for its acceptance and
recording in the Register (as defined below), an Assignment and Acceptance
Agreement in the form attached hereto as Exhibit D (the “Assignment and
Acceptance”), and a processing and recordation fee of Three Thousand Five
Hundred and No/100 Dollars ($3,500.00) to be paid by the assignee, and (ii) no
such assignment shall be for less than Five Million and No/100

 

52

--------------------------------------------------------------------------------


 

Dollars ($5,000,000.00).  Upon such execution and delivery of the Assignment and
Acceptance to Agent, from and after the date specified as the effective date in
the Assignment and Acceptance, (x) the assignee thereunder shall be a party
hereto, and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, such assignee shall
have the rights and obligations of a Lender hereunder and (y) the assignor
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
(other than any rights it may have pursuant to Section 23 of this Agreement
which will survive) and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).

 

(d)           By executing and delivering an Assignment and Acceptance, the
assignee thereunder confirms and agrees as follows:  (i) other than as provided
in such Assignment and Acceptance, the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement and
the Other Agreements or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any of the Other
Agreements, (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrowers
or any other Obligor or the performance or observance by Borrowers or any other
Obligor of its obligations under this Agreement and the Other Agreement,
(iii) such assignee confirms that it has received a copy of this Agreement and
the Other Agreements, together with copies of the financial statements referred
to in Section 9 of this Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon Agent, such assigning Lender or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such assignee appoints and authorizes Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to Agent by the terms hereof, together with such powers as are
reasonably incidental thereto and (vi) such assignee agrees that it will perform
in accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(e)           Agent shall, maintain at its address referred to in Section 24 of
the Agreement a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of Lenders
and the Revolving Loan Commitments of, and principal amount of the Loans owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
Borrowers, Agent and Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement.  The Register
and copies of each Assignment and Acceptance shall be available for inspection
by Borrowers, Agent or any Lender at any reasonable time and from time to time
upon reasonable prior notice.

 

(f)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, Agent shall, if such Assignment and Acceptance has been
completed and is in substantially the form of Exhibit D hereto, (i) accept such
Assignment and Acceptance,

 

53

--------------------------------------------------------------------------------


 

(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to Borrower Representative.  Within five (5) Business Days
after Borrower Representative’s receipt of such notice, Borrowers shall execute
and deliver to Agent in exchange for the surrendered promissory note or notes, a
new promissory note or notes to the order of the assignee in amounts equal to
such assignee’s commitments and outstanding Loans hereunder and, if the
assigning Lender has retained a portion of the Loans, a new promissory note or
notes to the order of the assigning Lender in an amount equal to the remaining
commitments and outstanding Loans hereunder of such assigning Lender under the
terms of this Agreement.  Such new promissory note or notes shall re-evidence
the indebtedness outstanding under the old promissory note or notes and shall be
in the aggregate principal amount of such surrendered promissory note or notes,
shall be dated of even date herewith and shall otherwise be in substantially the
form of the promissory note or notes subject to such assignment.

 

(g)           Each Lender may sell participations (without the consent of Agent,
Borrowers or any other Lender) to one or more parties, in or to all (or a
portion) of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Revolving Loan Commitment, or the Loans
owing to it); provided, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) Borrowers,
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) such Lender shall not transfer, grant, assign or sell any
participation under which the participant shall have rights to approve any
amendment or waiver of this Agreement.

 

(h)           Each Lender agrees that, without the prior written consent of
Borrowers and Agent, it will not make any assignment hereunder in any manner or
under any circumstances that would require registration or qualification of, or
filings in respect of, any Loan or other Liabilities under the securities laws
of the United States of America or of any jurisdiction.

 

(i)            In connection with the efforts of any Lender to assign its rights
or obligations or to participate interests, such Lender may disclose any
information in its possession regarding Borrowers.

 

22.           AMENDMENTS, ETC.

 

No amendment or waiver of any provision of this Agreement or any of the Other
Agreements, nor consent to any departure by any Obligor therefrom, shall in any
event be effective unless the same shall be in writing and signed by Requisite
Lenders, or if Lenders shall not be parties thereto, by the parties thereto and
consented to by Requisite Lenders, and each such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment, waiver or consent shall, unless in
writing and signed by all Lenders, do any of the following:  (i) increase the
Revolving Loan Commitments of Lenders or subject Lenders to any additional
obligations to extend credit to Borrowers, (ii) reduce the principal of, or
interest on, the Loans (other than as expressly permitted herein) or any fees
hereunder, (iii) postpone any date fixed for any payment in respect of principal
of, or interest on, the Loan or any fees hereunder, (iv) change the Pro Rata
Shares of Lenders, or any minimum requirement necessary for Lenders or Requisite
Lenders to take any

 

54

--------------------------------------------------------------------------------


 

action hereunder, (v) amend or waive this Section 22, or change the definition
of Requisite Lenders, (vi) increase the advance rates set forth in
subsection 2(a) hereof or (vii) except in connection with the financing,
refinancing, sale or other disposition of any asset of Borrowers permitted under
this Agreement (or to the extent Requisite Lender approval only is required with
any such release pursuant to subsection 20(j) hereof), release or subordinate
any liens in favor of Agent, for the benefit of Agent and Lenders, on any of the
Collateral and provided further, that no amendment, waiver or consent affecting
the rights or duties of Agent under this Agreement or any Other Agreement shall
in any event be effective, unless in writing and signed by Agent in addition to
Lenders required hereinabove to take such action.  Notwithstanding any of the
foregoing to the contrary, (a) for purposes of voting or consenting to matters
with respect to this Agreement and the Other Agreements, a Defaulting Lender
shall not be considered a Lender and such Defaulting Lender’s Revolving Loan
Commitment shall each be deemed to be $0 until such Defaulting Lender makes the
payments required in this Agreement and (b) the consent of Borrowers shall not
be required for any amendment, modification or waiver of the provisions of this
Section 22.

 

In the event that any consent, waiver or amendment requiring the agreement of
all Lenders as set forth above is agreed to by the Requisite Lenders, but not
all Lenders, Agent may, in its sole discretion, cause any non-consenting Lender
to assign its rights and obligations under this Agreement and the Other
Agreements to one or more new Lenders or existing Lenders in the manner and
according to the terms set forth in Section 21 of this Agreement; provided, that
(i) no Lender may be required to assign its rights and obligations to a new
Lender because such lender is unwilling to increase its own loan commitments,
(ii) such new Lender must be willing to consent to the proposed amendment,
waiver or consent and (iii) in connection with such assignment the new Lender
pays the assigning Lender an amount equal to the Liabilities owing to such
assigning Lender, including all principal, accrued and unpaid interest and
accrued and an unpaid fees to the date of assignment.  Such assignment shall
occur within thirty (30) days of notice by Agent to such non-consenting Lender
of Agent’s intent to cause such non-consenting Lender to assign its interests
hereunder.

 

23.           NONLIABILITY OF AGENT AND LENDERS.

 

The relationship between Borrowers, Agent and Lenders shall be solely that of
borrowers and lender.  Neither Agent nor any Lender shall have any fiduciary
responsibilities to Borrowers.  Neither Agent nor any Lender undertakes any
responsibility to Borrowers to review or inform Borrowers of any matter in
connection with any phase of Borrowers’ business or operations.

 

24.           INDEMNIFICATION.

 

Borrowers agrees to defend (with counsel satisfactory to Agent), protect,
indemnify and hold harmless Agent and each Lender, each affiliate or subsidiary
of Agent and each Lender, and each of their respective officers, directors,
employees, attorneys and agents (each an “Indemnified Party”) from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Indemnified Party in connection with any investigative,
administrative or judicial proceeding, whether or not the Indemnified Party
shall be designated a party thereto), which may

 

55

--------------------------------------------------------------------------------


 

be imposed on, incurred by, or asserted against, any Indemnified Party (whether
direct, indirect or consequential and whether based on any federal, state or
local laws or regulations, including, without limitation, securities laws and
regulations, Environmental Laws and commercial laws and regulations, under
common law or in equity, or based on contract or otherwise) in any manner
relating to or arising out of this Agreement or any Other Agreement, or any act,
event or transaction related or attendant thereto, the making or issuance and
the management of the Loans or any Letters of Credit or the use or intended use
of the proceeds of the Loans or any Letters of Credit; provided, however, that
Borrowers shall not have any obligation hereunder to any Indemnified Party with
respect to matters caused by or resulting from the willful misconduct or gross
negligence of such Indemnified Party. To the extent that the undertaking to
indemnify set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, Borrowers shall satisfy such undertaking
to the maximum extent permitted by applicable law.  Any liability, obligation,
loss, damage, penalty, cost or expense covered by this indemnity shall be paid
to each Indemnified Party on demand, and, failing prompt payment, shall,
together with interest thereon at the highest rate then applicable to Loans
hereunder from the date incurred by each Indemnified Party until paid by
Borrowers, be added to the Liabilities of Borrowers and be secured by the
Collateral.  The provisions of this Section 24 shall survive the satisfaction
and payment of the other Liabilities and the termination of this Agreement.

 

25.           NOTICE.

 

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Lender shall be sent to it at 135 South
LaSalle Street, Chicago, Illinois 60603-4105, attention: James Fallahay,
facsimile number: (312) 904-7190, and in the case of Lender shall be sent to it
at the address set forth below its name on the signature page hereto or in the
Assignment and Acceptance Agreement and in the case of Borrower Representative
or any Borrower shall be sent to it at its principal place of business set forth
on Exhibit A hereto or as otherwise directed by such Borrower in writing.  All
notices shall be deemed received upon actual receipt thereof or refusal of
delivery.

 

26.           CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

 

This Agreement and the Other Agreements are submitted by Borrowers to Agent and
Lenders for their acceptance or rejection at Agent’s principal place of business
as an offer by Borrowers to borrow monies from Agent and Lenders now and from
time to time hereafter, and shall not be binding upon Agent or any Lender or
become effective until accepted by Agent and Lenders, in writing, at said place
of business.  If so accepted by Agent and Lenders, this Agreement and the Other
Agreements shall be deemed to have been made at said place of business.  THIS
AGREEMENT AND THE OTHER AGREEMENTS SHALL BE GOVERNED AND CONTROLLED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT,
VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING, WITHOUT
LIMITATION, THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, BUT EXCLUDING
PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL LOCATED OUTSIDE OF THE STATE
OF ILLINOIS, WHICH SHALL BE GOVERNED AND CONTROLLED BY THE LAWS OF THE RELEVANT
JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED.  If any

 

56

--------------------------------------------------------------------------------


 

provision of this Agreement shall be held to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or remaining provisions of this Agreement.

 

To induce Agent and Lenders to accept this Agreement, each Borrower irrevocably
agrees that, subject to Agent’s sole and absolute election, ALL ACTIONS OR
PROCEEDINGS IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO
THIS AGREEMENT, THE OTHER AGREEMENTS OR THE COLLATERAL SHALL BE LITIGATED IN
COURTS HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS.  EACH
BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR
FEDERAL COURTS LOCATED WITHIN SAID CITY AND STATE.  EACH BORROWER HEREBY WAIVES
PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, ADDRESSED TO SUCH BORROWER, AT THE ADDRESS SET FORTH FOR
NOTICE IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS
AFTER THE SAME HAS BEEN POSTED.  Agent agrees to endeavor to provide a copy of
such process to the law firm of Stinson, Morrison, Hecker, LLP by mail at the
address of 1201 Walnut Street, Suite 2900, Kansas City, Missouri 64106-2150,
Attn. James W. Allen, or by facsimile transmission at facsimile number (816)
412-1002.  Failure of Agent to provide a copy of such process shall not impair
Agent’s rights hereunder, create a cause of action against Agent or create any
claim or right on behalf of Borrower or any third party.  EACH BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION
BROUGHT AGAINST SUCH BORROWER BY AGENT OR LENDERS IN ACCORDANCE WITH THIS
SECTION.

 

27.           HEADINGS OF SUBDIVISIONS.

 

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

 

28.           POWER OF ATTORNEY.

 

Each Borrower acknowledges and agrees that its appointment of Agent as its
attorney and agent-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Liabilities are satisfied and paid in full and this Agreement is terminated.

 

29.           CONFIDENTIALITY.

 

Borrowers, Agent and each Lender hereby agree to use commercially reasonable
efforts to assure that any and all information relating to Borrowers which are
(i) furnished by Borrowers to Agent or any Lender (or to any affiliate of Agent
or any Lender); and (ii) non-public, confidential or proprietary in nature,
shall be kept confidential by Agent and such Lender or such affiliate in
accordance with applicable law; provided, however, that such information and
other credit information relating to Borrowers may be distributed by such party
to such party’s

 

57

--------------------------------------------------------------------------------


 

directors, officers, employees, attorneys, affiliates, assignees, participants,
auditors, agents and regulators, to Agent and any other Lender and upon the
order of a court or other governmental agency having jurisdiction over Agent or
such Lender or such affiliate, to any other party.  In addition such information
and other credit information may be distributed by Agent or any Lender to
potential participants or assignees of any portion of the Liabilities, provided,
that such potential participant or assignee agrees to follow the confidentiality
requirements set forth herein.  Borrowers, Agent and each Lender further agree
that this provision shall survive the termination of this Agreement. 
Notwithstanding the foregoing, Borrowers hereby consent to Agent publishing a
tombstone or similar advertising material relating to the financing transaction
contemplated by this Agreement.

 

30.           COUNTERPARTS.

 

This Agreement, any of the Other Agreements and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

 

31.           ELECTRONIC SUBMISSIONS.

 

Upon not less than thirty (30) days’ prior written notice (the “Approved
Electronic Form Notice”), Agent may permit or require that any of the documents,
certificates, forms, deliveries or other communications, authorized, required or
contemplated by this Agreement or the Other Agreements, be submitted to Agent in
“Approved Electronic Form” (as hereafter defined), subject to any reasonable
terms, conditions and requirements in the applicable Approved Electronic Forms
Notice.  For purposes hereof “Electronic Form” means e-mail, e-mail attachments,
data submitted on web-based forms or any other communication method that
delivers machine readable data or information to Agent, and “Approved Electronic
Form” means an Electronic Form that has been approved in writing by Agent (which
approval has not been revoked or modified by Agent) and sent to Borrower
Representative in an Approved Electronic Form Notice.  Except as otherwise
specifically provided in the applicable Approved Electronic Form Notice, any
submissions made in an applicable Approved Electronic Form shall have the same
force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the Other Agreements.

 

32.           EFFECT OF AMENDMENT AND RESTATEMENT.

 

Upon the date of this Agreement, the Original Agreement (and, except as
otherwise set forth in the following proviso, all obligations and rights of any
party thereunder), shall be amended and restated by this Agreement; provided,
however, that the obligation to repay the loans and advances arising under the
Original Agreement shall continue in full force and effect and the liens and
security interests securing payment thereof shall be continuing but shall now be
governed by the terms of this Agreement and the Other Agreements.  No action or
inaction by Agent or BofA prior to the date of this Agreement shall be deemed to
have established a course of conduct between the parties hereto.  All rights and
obligations of Borrowers, Agent and any Lender shall be solely as set forth in
this Agreement and the Other Agreements.

 

58

--------------------------------------------------------------------------------


 

33.           WAIVER OF JURY TRIAL; OTHER WAIVERS.

 

(a)           EACH BORROWER, AGENT AND EACH LENDER EACH HEREBY WAIVES ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE
COLLATERAL, ANY ALLEGED TORTIOUS CONDUCT BY A BORROWER, AGENT OR SUCH LENDER OR
WHICH, IN ANY WAY, DIRECTLY OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE
RELATIONSHIP AMONG BORROWER, AGENT AND LENDERS.  IN NO EVENT SHALL AGENT OR ANY
LENDER BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

(b)           Each Borrower hereby waives demand, presentment, protest and
notice of nonpayment, and further waives the benefit of all valuation, appraisal
and exemption laws.

 

(c)           Each Borrower hereby waives the benefit of any law that would
otherwise restrict or limit Agent or any Lender or any affiliate of Agent or any
Lender in the exercise of its right, which is hereby acknowledged and agreed to,
to set-off against the Liabilities, without notice at any time hereafter, any
indebtedness, matured or unmatured, owing by Agent or any Lender or such
affiliate of Agent or any Lender to such Borrower, including, without limitation
any Deposit Account at Agent or any Lender or such affiliate.

 

(d)           EACH BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF
ANY KIND PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE
COLLATERAL OF SUCH BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR
LEVY UPON SUCH COLLATERAL.

 

(e)           Agent’s and/or Lenders’ failure, at any time or times hereafter,
to require strict performance by a Borrower of any provision of this Agreement
or any of the Other Agreements shall not waive, affect or diminish any right of
Agent or any Lender thereafter to demand strict compliance and performance
therewith.  Any suspension or waiver by Agent or any Lender of an Event of
Default under this Agreement or any default under any of the Other Agreements
shall not suspend, waive or affect any other Event of Default under this
Agreement or any other default under any of the Other Agreements, whether the
same is prior or subsequent thereto and whether of the same or of a different
kind or character.  No delay on the part of Agent or any Lender in the exercise
of any right or remedy under this Agreement or any Other Agreement shall
preclude other or further exercise thereof or the exercise of any right or
remedy.  None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the Other
Agreements and no Event of Default under this Agreement or default under any of
the Other Agreements shall be deemed to have been suspended or waived by Agent
and/or Lenders unless such suspension or waiver is in writing, signed by a duly
authorized officer of Agent,  Requisite Lenders or all Lenders, as required
herein, and directed to Borrower Representative specifying such suspension or
waiver.

 

59

--------------------------------------------------------------------------------


 

34.           AMENDMENT AND RESTATEMENT.

 

This Agreement and the Other Agreements executed and delivered in connection
herewith are entered into and delivered to the Agent in replacement of and
substitution for, and not in payment of or satisfaction for, the following
documents:  (i) the Original Agreement and (ii) each Other Agreement evidencing
the obligations under the Original Agreement (collectively, with the Original
Agreement, the “Prior Agreements”).  All other documents, including, the other
instruments, documents and agreements executed and delivered in connection with
the Prior Agreements, are hereby reaffirmed and shall continue in full force and
effect, as may be amended, restated or otherwise modified in connection
herewith.  The Borrowers acknowledge that the loans and other obligations
evidenced by the Prior Agreements have not been satisfied but instead have
become part of the Loans and liabilities under this Agreement and under the
Other Agreements executed in connection herewith.  The Borrowers further
acknowledge that all of the Liens granted by the Borrowers under the Prior
Agreements and all instruments, documents and agreements executed in connection
therewith are hereby reaffirmed and shall continue hereafter to secure the
Borrowers’ Liabilities under this Agreement and the other Loan Documents, until
all the Borrowers’ Liabilities are repaid in full in cash (other than unasserted
contingent indemnification obligations) and this Agreement is terminated.

 

(Signature Page Follows)

 

60

--------------------------------------------------------------------------------


 

(Signature Page to Second Amended and Restated Loan and Security Agreement)

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

 

 

AMCON DISTRIBUTING COMPANY

 

 

 

By:

/s/ Andrew C. Plummer

 

Title:

CFO / VP

 

 

 

 

CHAMBERLIN NATURAL FOODS, INC.

 

 

 

By:

/s/ Clifford Ginn

 

Title:

VP

 

 

 

 

THE HEALTH FOOD ASSOCIATES, INC.

 

 

 

By:

/s/ Clifford Ginn

 

Title:

VP

 

 

 

 

BANK OF AMERICA, N.A., as Agent and a Lender

 

 

 

By:

/s/ Brian J. Wright

 

Title:

SR. VP

 

 

 

 

Revolving Loan Commitment: $36,666,667.00

 

 

 

 

M&I MARSHALL & ILSLEY BANK, as a Lender

 

 

 

By:

/s/ Brian Rathke

 

Title:

VP

 

 

 

 

Revolving Loan Commitment:$18,333,333.00

 

61

--------------------------------------------------------------------------------